Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This Amendment No. 1 to Amended and Restated Credit Agreement (this “Amendment”)
is entered into as of December 21, 2018 by and among MORNINGSTAR, INC., an
Illinois corporation (the “Borrower”), the subsidiaries of the Borrower party
hereto (the “Guarantors”) and BANK OF AMERICA, N.A. (the “Lender”).

 

RECITALS

 

A.                                   The Borrower, the Guarantors and the Lender
are party to that certain Amended and Restated Credit Agreement dated as of
November 4, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”).  Unless otherwise specified herein,
capitalized terms used in this Amendment shall have the meanings ascribed to
them by the Credit Agreement.

 

B.                                   The Borrower, the Guarantors and the Lender
wish to amend the Credit Agreement on the terms and conditions set forth below.

 

Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:

 

1.                                     Amendments to Credit Agreement.  Upon the
“Effective Date” (as defined below), the Credit Agreement is hereby amended to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Annex I hereto

 

2.                                     Representations and Warranties of the
Borrower and the Guarantors.  Each of the Borrower and each Guarantor represents
and warrants that:

 

(a)                                 The execution, delivery and performance by
the Borrower and the Guarantors of this Amendment have been duly authorized by
all necessary corporate action and that this Amendment is a legal, valid and
binding obligation of the Borrower and each Guarantor enforceable against the
Borrower and each Guarantor in accordance with its terms, except as the
enforcement thereof may be subject to  the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally;

 

(b)                                Each of the representations and warranties
contained in the Credit Agreement is true and correct in all material respects
on and as of the date hereof as if made on the date hereof (except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date);

 

(c)                                 After giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing.

 

3.                                     Effective Date.  This Amendment shall
become effective upon the execution and delivery hereof by the Borrower, each
Guarantor and the Lender; provided that Section 1 hereof shall not become
effective until the date (the “Effective Date”) when the following additional
conditions have also been satisfied:

 

--------------------------------------------------------------------------------



 

(a)                                 the Lender shall have received a certificate
of a Responsible Officer dated the date hereof, certifying as to the
representations and warranties contained in Section 2 hereof;

 

(b)                                the Lender shall have received such
certificates of good standing (to the extent such concept exists) from the
applicable secretary of state of the state of organization of the Borrower and
each Guarantor certified as of a recent date;

 

(c)                                 upon the reasonable request of the Lender
made at least five days prior to the Effective Date, the Borrower shall have
provided to the Lender the documentation and other information so requested in
connection with applicable “know your customer” and anti-money-laundering
rules and regulations, including the PATRIOT Act, in each case at least two days
prior to the Effective Date; and

 

(d)                                at least five days prior to the Effective
Date, if Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, the Borrower shall deliver a Beneficial Ownership
Certification.

 

4.                                     Reference to and Effect Upon the Credit
Agreement.

 

(a)                                 Except as specifically amended, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

 

(b)                                The execution, delivery and effectiveness of
this Amendment shall not operate as a waiver of any right, power or remedy of
the Lender or any Lender under the Credit Agreement or any Loan Document, nor
constitute a waiver of any provision of the Credit Agreement or any Loan
Document, except as specifically set forth herein.  Upon the effectiveness of
this Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as amended hereby.

 

6.                                     Costs and Expenses.                Each
Loan Party hereby affirms its obligation under Section 10.04 of the Credit
Agreement to reimburse the Lender for all reasonable out-of-pocket expenses
incurred by the Lender in connection with the preparation, negotiation,
execution and delivery of this Amendment, including but not limited to the
reasonable fees, charges and disbursements of attorneys for the Lender with
respect thereto.

 

7.                                     Reaffirmation.  Each Loan Party hereby
reaffirms its obligations under the Credit Agreement and the other Loan
Documents, including, with respect to each Guarantor, its obligations under
Article IX of the Credit Agreement.

 

8.                                     Governing Law.  This Agreement shall be
construed in accordance with and governed by the law of the State of Illinois.

 

9.                                     Headings.  Section headings in this
Amendment are included herein for convenience of reference only and shall not
constitute a part of this Amendment for any other purposes.

 

10.                              Counterparts.  This Amendment may be executed
in any number of counterparts, each of which when so executed shall be deemed an
original but all such counterparts shall constitute one and the same instrument.

 

2

--------------------------------------------------------------------------------



 

[Signature Pages Follow]

 

3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

 

BORROWER:

 

 

 

MORNINGSTAR, INC.

 

 

 

By:

/s/ Jason Dubinsky

 

Name:

Jason Dubinsky

 

Title:

Chief Financial Officer

 

[Signature Page to Amendment No. 1]

 

--------------------------------------------------------------------------------



 

 

GUARANTORS:

 

 

 

MORNINGSTAR INVESTMENT MANAGEMENT LLC

 

 

 

By:

/s/ Lori Loftus

 

Name:

Lori Loftus

 

Title:

Secretary

 

 

 

MORNINGSTAR RESEARCH SERVICES LLC

 

 

 

By:

/s/ Lori Loftus

 

Name:

Lori Loftus

 

Title:

Secretary

 

[Signature Page to Amendment No. 1]

 

--------------------------------------------------------------------------------



 

 

LENDER:

 

 

 

BANK OF AMERICA, N.A.,

 

as Lender

 

 

 

By:

/s/ Dan Phelan

 

Name:

Dan Phelan

 

Title:

Assistant Vice President

 

[Signature Page to Amendment No. 1]

 

--------------------------------------------------------------------------------



 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of November 4, 2016

 

among

 

MORNINGSTAR, INC.,

as the Borrower,

 

CERTAIN SUBSIDIARIES OF THE BORROWER PARTY HERETO,

as the Guarantors

 

and

 

BANK OF AMERICA, N.A.,

as the Lender

 

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

19

1.03

Accounting Terms

20

1.04

Rounding

21

1.05

Times of Day; Rates

21

1.06

Letter of Credit Amounts

21

 

 

ARTICLE II COMMITMENTS AND CREDIT EXTENSIONS

21

2.01

Revolving Loans

21

2.02

Borrowings, Conversions and Continuations of Loans

21

2.03

Letters of Credit

22

2.04

Increase in Revolver Commitments

27

2.05

Prepayments

27

2.06

Termination or Reduction of Commitments

28

2.07

Repayment of Loans

29

2.08

Interest and Default Rate

29

2.09

Fees

29

2.10

Computation of Interest and Fees

30

2.11

Payments Generally

30

2.12

Cash Collateral

31

 

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

31

3.01

Taxes

31

3.02

Illegality

32

3.03

Inability to Determine Rates

32

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

33

3.05

Compensation for Losses

34

3.06

Mitigation Obligations; Replacement of Lender

34

3.07

Survival

35

 

 

 

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

35

4.01

Conditions of Initial Credit Extension

35

4.02

Conditions to all Credit Extensions

36

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

37

5.01

Existence, Qualification and Power

37

5.02

Authorization; No Contravention

37

5.03

Governmental Authorization; Other Consents

37

5.04

Binding Effect

37

5.05

Financial Statements; No Material Adverse Effect

38

5.06

Litigation

38

5.07

No Default

38

5.08

Ownership of Property

38

5.09

Environmental Compliance

39

5.10

Taxes

39

 

i

--------------------------------------------------------------------------------



 

5.11

ERISA Compliance

39

5.12

Margin Regulations; Investment Company Act

40

5.13

Disclosure

40

5.14

Sanctions Concerns and Anti-Corruption Laws

40

5.15

Responsible Officers

41

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

41

6.01

Financial Statements

41

6.02

Certificates; Other Information

42

6.03

Notices

42

6.04

Payment of Obligations

42

6.05

Preservation of Existence, Etc.

43

6.06

Maintenance of Properties

43

6.07

Maintenance of Insurance

43

6.08

Compliance with Laws

43

6.09

Books and Records

44

6.10

Inspection Rights

44

6.11

Use of Proceeds

44

6.12

Compliance with Environmental Laws

44

6.13

Covenant to Guarantee Obligations

44

6.14

Anti-Corruption Laws

44

 

 

ARTICLE VII NEGATIVE COVENANTS

44

7.01

Liens

45

7.02

Indebtedness

47

7.03

Investments

47

7.04

Fundamental Changes

48

7.05

Dispositions

49

7.06

Restricted Payments

49

7.07

Change in Nature of Business

50

7.08

Transactions with Affiliates

50

7.09

Burdensome Agreements

50

7.10

Use of Proceeds

51

7.11

Sanctions

51

7.12

Anti-Corruption Laws

51

7.13

Financial Covenants

51

 

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

52

8.01

Events of Default

52

8.02

Remedies upon Event of Default

54

8.03

Application of Funds

54

 

 

ARTICLE IX CONTINUING GUARANTY

54

9.01

Guaranty

54

9.02

Rights of Lender

55

9.03

Certain Waivers

55

9.04

Obligations Independent

56

9.05

Subrogation

56

9.06

Termination; Reinstatement

56

 

ii

--------------------------------------------------------------------------------



 

9.07

Stay of Acceleration

56

9.08

Condition of Borrower

56

9.09

Appointment of Borrower

57

9.10

Right of Contribution

57

 

 

ARTICLE X MISCELLANEOUS

57

10.01

Amendments, Etc.

57

10.02

Notices; Effectiveness; Electronic Communications

57

10.03

No Waiver; Cumulative Remedies; Enforcement

58

10.04

Expenses; Indemnity; Damage Waiver

58

10.05

Payments Set Aside

60

10.06

Successors and Assigns

60

10.07

Treatment of Certain Information; Confidentiality

62

10.08

Right of Setoff

62

10.09

Interest Rate Limitation

62

10.10

Counterparts; Integration; Effectiveness

63

10.11

Survival of Representations and Warranties

63

10.12

Severability

63

10.13

Replacement of Lender

63

10.14

Governing Law; Jurisdiction; Etc.

64

10.15

Waiver of Jury Trial

65

10.16

Subordination

65

10.17

No Advisory or Fiduciary Responsibility

66

10.18

Electronic Execution of Assignments and Certain Other Documents

66

10.19

USA PATRIOT Act Notice

66

10.20

Effect of Restatement

67

 

iii

--------------------------------------------------------------------------------



 

BORROWER PREPARED SCHEDULES

 

Schedule 1.01(b)

 

Responsible Officers

Schedule 7.01

 

Existing Liens

Schedule 7.02

 

Existing Indebtedness

Schedule 7.03

 

Existing Investments

Schedule 7.08(a)

 

Affiliate Transactions

 

 

 

LENDER PREPARED SCHEDULES

 

 

 

Schedule 1.01(a)

 

Certain Addresses for Notices

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

 

Form of Loan Notice

Exhibit B

 

Form of Notice of Loan Prepayment

Exhibit C

 

Form of Compliance Certificate

Exhibit D

 

Form of Joinder Agreement

 

iv

--------------------------------------------------------------------------------



 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of November 4,
2016, among MORNINGSTAR, INC., an Illinois corporation (the “Borrower”), the
Guarantors (defined herein) and BANK OF AMERICA, N.A., as the Lender.

 

PRELIMINARY STATEMENTS:

 

WHEREAS, the Borrower, the Loan Parties and Bank of America, N.A., as lender,
are parties to that certain Credit Agreement, dated as of July 18, 2014 (as
previously amended, the “Existing Credit Agreement”).

 

WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement on the terms and subject to the conditions set forth herein, it being
the intention of the Loan Parties and the Lender that this Agreement (as
hereinafter defined) and the Loan Documents (as hereinafter defined) executed in
connection herewith shall not effect the novation of the obligations of the Loan
Parties thereunder but be merely a restatement and, where applicable, an
amendment of and substitution for the terms governing such obligations
hereafter.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree that the Existing Credit Agreement shall be, and hereby is, amended and
restated in its entirety as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01                       Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” means this Credit Agreement.

 

“Amendment No. 1 Effective Date” means December 21, 2018.

 

“Applicable Rate” means, for any day, the rate per annum set forth below
opposite the applicable Level then in effect (based on the Consolidated Leverage
Ratio):

 

Applicable Rate

 

 

 

Consolidated

 

Eurodollar Rate

 

Base Rate

 

 

 

Level

 

Leverage
Ratio

 

Revolving Loans & Letter
of Credit Fee

 

Revolving Loans

 

Commitment
Fee

 

1

 

< 1.00:1.00

 

1.00

%

2.00

%

0.125

%

2

 

> 1.00:1.00 but < 1.50:1.00

 

1.125

%

2.125

%

0.15

%

3

 

> 1.50:1.00 but < 2.00:1.00

 

1.25

%

2.25

%

0.20

%

4

 

> 2.00:1.00 but < 2.50:1.00

 

1.50

%

2.50

%

0.25

%

5

 

> 2.50:1.00

 

1.75

%

2.75

%

0.30

%

 

1

--------------------------------------------------------------------------------



 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(c); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, Pricing Level 5 shall
apply unless otherwise agreed to by the Lender, in each case as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and in each case shall remain in effect until the first
Business Day following the date on which such Compliance Certificate is
delivered.  In addition, at all times while the Default Rate is in effect, the
highest rate set forth in each column of the Applicable Rate shall apply.

 

Notwithstanding anything to the contrary contained in this definition, (a) the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b) and (b) the initial Applicable Rate shall be set
forth in Level 1 until the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(c) for the fiscal
quarter ending June 30, 2017 to the Lender.  Any adjustment in the Applicable
Rate shall be applicable to all Credit Extensions then existing or subsequently
made or issued.

 

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2015,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Availability Period” means in respect of the Revolving Facility, the period
from and including the Closing Date to the earliest of (i) the Current
Termination Date for the Revolving Facility, (ii) the date of termination of the
Revolving Commitments pursuant to Section 2.06, and (iii) the date of
termination of the Commitment of the Lender to make Revolving Loans and L/C
Credit Extensions pursuant to Section 8.02.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

2

--------------------------------------------------------------------------------



 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one-half of one percent (0.50%), (b) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate,” and (c) the Eurodollar Rate plus one
percent (1.00%); and if the Base Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement.  The “prime rate” is a rate set
by Bank of America based upon various factors including Bank of America’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate.  Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

 

“Base Rate Loan” means a Revolving Loan that bears interest based on the Base
Rate.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrowing” means a Revolving Borrowing.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Lender’s Office is located and, if such day
relates to any Eurodollar Rate Loan, means any such day that is also a London
Banking Day.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that, notwithstanding the
foregoing, in no event will any lease that would have been categorized as an
operating lease as determined in accordance with GAAP as of the Closing Date be
considered a Capitalized Lease.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the Lender,
as collateral for L/C Obligations or the Obligations, (a) cash or deposit
account balances, (b) backstop letters of credit entered into on terms, from
issuers and in amounts satisfactory to the Lender, and/or (c) if the Lender
shall agree, in its sole discretion, other credit support, in each case, in
Dollars and pursuant to documentation in form and substance satisfactory to the
Lender. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such Cash Collateral and other credit support.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Permitted Liens):

 

(a)                                 readily marketable obligations issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof having maturities of not more than three hundred sixty
days (360) days from the date of acquisition thereof; provided that the full
faith and credit of the United States is pledged in support thereof;

 

3

--------------------------------------------------------------------------------



 

(b)                                time deposits with, or insured certificates
of deposit or bankers’ acceptances of, any commercial bank that (i) (A) is the
Lender or (B) is organized under the laws of the United States, any state
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than ninety (90) days from the date of acquisition thereof;

 

(c)                                 commercial paper issued by any Person
organized under the laws of any state of the United States and rated at least
“Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1” (or the
then equivalent grade) by S&P, in each case with maturities of not more than one
hundred eighty (180) days from the date of acquisition thereof;

 

(d)                                Investments, classified in accordance with
GAAP as current assets of the Borrower or any of its Subsidiaries, in money
market investment programs registered under the Investment Company Act of 1940,
which are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a), (b) and (c) of this definition; and

 

(e)                                 Investments permitted by the Borrower’s
Investment Policy.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following:  (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding (a) the holders of any Founder Family
Shares, (b) any employee benefit plan of such person or its subsidiaries, and
any person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of any such plan or (c) any person or entity acting in its
capacity as trustee, agent or other fiduciary on behalf of any person or group
described in preceding clauses (a) or (b)) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of thirty-five percent (35%) or
more of the Equity Interests of the Borrower entitled to vote for members of the
board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right).

 

“Closing Date” means the date hereof.

 

4

--------------------------------------------------------------------------------



 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means the Revolving Commitment.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C or such other form as may be approved by the Lender.

 

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP, (a) Consolidated Net Income for the most
recently completed Measurement Period plus (b) the following to the extent
deducted in calculating such Consolidated Net Income (without duplication):
(i) Consolidated Interest Charges, (ii) the provision for federal, state, local
and foreign income taxes payable and (iii) depreciation and amortization
expense, (iv) non-cash charges and losses (excluding any such non-cash charges
or losses to the extent (A) there were cash charges with respect to such charges
and losses in past accounting periods or (B) there is a reasonable expectation
that there will be cash charges with respect to such charges and losses in
future accounting periods), (v)(a) other non-recurring items of the Borrower and
its Subsidiaries for any period prior to the Closing Date, and (b) other
non-recurring items of the Borrower and its Subsidiaries for any period on or
after the Closing Date, provided that the amount added back to Consolidated Net
Income pursuant to this clause (v)(b) shall not exceed 10% of Consolidated
EBITDA for such period, and (vi) litigation expenses and liabilities so long as
no Event of Default exists under Section 8.01(h), less (c) without duplication
and to the extent reflected as a gain or otherwise included in the calculation
of Consolidated Net Income for such period (i) non-cash gains (excluding any
such non-cash gains to the extent (A) there were cash gains with respect to such
gains in past accounting periods or (B) there is a reasonable expectation that
there will be cash gains with respect to such gains in future accounting
periods).

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments; (b) all purchase money Indebtedness; (c) all matured obligations
then owed by the Borrower or any Subsidiary under issued and outstanding letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments; (d) all obligations in respect
of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business); (e) all Attributable
Indebtedness; (f)  without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than the Borrower or any Subsidiary; and (g) all Indebtedness
of the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which the Borrower or a Subsidiary is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to the Borrower or such Subsidiary.

 

“Consolidated Interest Charges” means, for any Measurement Period, the sum
(without duplication) of (a) all interest, premium payments, debt discount, and
similar charges attributable to such Measurement Period in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP and (b) the portion of rent expense paid with
respect to such Measurement Period under Capitalized Leases that is treated as
interest in accordance with GAAP, in each case, of or by the Borrower and its
Subsidiaries on a consolidated basis for the most recently completed Measurement
Period.

 

5

--------------------------------------------------------------------------------



 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the most recently completed Measurement
Period to (b) Consolidated Interest Charges for the most recently completed
Measurement Period to the extent paid in cash.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recently completed Measurement Period.

 

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable to such Subsidiary during such Measurement Period , except that the
Borrower’s equity in the net income of any such Person for such Measurement
Period shall be included in Consolidated Net Income up to the aggregate amount
of cash actually distributed by such Person during such Measurement Period to
the Borrower or a Subsidiary as a dividend or other distribution, and (c) any
income (or loss) for such Measurement Period of any Person if such Person is not
a Subsidiary, except that the Borrower’s equity in the net income of any such
Person for such Measurement Period shall be included in Consolidated Net Income
up to the aggregate amount of cash actually distributed by such Person during
such Measurement Period to the Borrower or a Subsidiary as a dividend or other
distribution.

 

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Current Termination Date” means, November 4, 2019. December 21, 2020.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus

 

6

--------------------------------------------------------------------------------



 

the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by applicable Law.

 

“Designated Jurisdiction” means Belarus, Burma/Myanmar, Cuba, Iran, North Korea,
Sudan, Syria and Zimbabweany country or territory to the extent that such
country or territory is the subject of any Sanction.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition  of any property by any Loan Party or Subsidiary (or the granting of
any option or other right to do any of the foregoing), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith, but
excluding any Involuntary Disposition.

 

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

 

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

7

--------------------------------------------------------------------------------



 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.1974, as
amended, and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the termination of a Pension Plan or the filing of a
notice of intent to terminate a Pension Plan; (e) the institution by the PBGC of
proceedings to terminate a Pension Plan; (f) the determination that any Pension
Plan is considered an at-risk plan or a plan in endangered or critical status
within the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304
and 305 of ERISA; or (g) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon  the Borrower or any ERISA Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Rate” means:

 

(a)                                 for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the London Interbank Offered
Rate (“LIBOR”), or a comparable or successor rate which rate is approved by the
Lender, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Lender from time to time) (in such case, the “LIBOR Rate”) at or about 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and

 

(b)                                for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to the LIBOR Rate, at or
about 11:00 a.m., London time, two (2) Business Days prior to such date for
Dollar deposits with a term of one (1) month commencing that day;

 

provided that (i) to the extent a comparable or successor rate is approved by
the Lender in connection herewith, the approved rate shall be applied in a
manner consistent with market practice; provided, further that to the extent
such market practice is not administratively feasible for the

 

8

--------------------------------------------------------------------------------



 

Lender, such approved rate shall be applied in a manner as otherwise reasonably
determined by the Lender and (ii) if the Eurodollar Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement.

 

“Eurodollar Rate Loan” means a Revolving Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Existing Credit Agreement” has the meaning set forth in the Preliminary
Statements hereto.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or required to be withheld or deducted from a payment to a Lender,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Lender being organized under the laws of, or having its principal office or, in
the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are imposed as a result of a present or former connection between such
Lender and the jurisdiction imposing such Tax (other than connections arising
from such Lender having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document),
(b) U.S. federal withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.04, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) if any Lender
is entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document, Taxes attributable to such Lender’s
failure to deliver to the Borrower, at the time or times reasonably requested by
the Borrower, such properly completed and executed documentation reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate of withholding and (d) any Taxes imposed under
FATCA.

 

“Facility” means the Revolving Facility.

 

“Facility Termination Date” means the date as of which all of the following
shall have occurred:  (a) the Commitments have terminated, (b) all Obligations
have been paid in full (other than contingent indemnification obligations), and
(c) all Letters of Credit have terminated or expired (other than Letters of
Credit as to which other arrangements with respect thereto satisfactory to the
Lender shall have been made).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreements
entered into with respect thereto.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

9

--------------------------------------------------------------------------------



 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Lender.

 

“Foreign Subsidiary” means any Subsidiary that is not organized under the laws
of a jurisdiction other than the United States, a State thereof or the District
of Columbia.

 

“Founder Family Shares” mean any Equity Interests held, directly or indirectly,
by Joe Mansueto, his spouse, parents, siblings or descendants (whether by birth,
adoption or marriage) and any trustee or custodian for and on behalf of any of
the foregoing.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Funding Indemnity Letter” means a funding indemnity letter in form and
substance reasonably acceptable to the Lender.

 

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to Section 1.03.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, any supra-national bodies such as the European Union or the
European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in clauses (a) through
(h) of the definition thereof or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness of the kind
described in clauses (a) through (h) of the definition thereof or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,

 

10

--------------------------------------------------------------------------------



 

contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien) but limited to the fair market value of the assets securing such
Indebtedness or other obligations.  The amount of any Guarantee shall be deemed
to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term “Guarantee” as a verb has a corresponding meaning.

 

“Guaranteed Obligations” has the meaning set forth in Section 9.01.

 

“Guaranteed Parties” means, collectively, the Lender and the Indemnitees.

 

“Guarantor(s)” means (a) Morningstar Investment Management LLC, (b) Morningstar
Research Services LLC and (c) the Subsidiaries of the Borrower as are or may
from time to time become parties to this Agreement pursuant to Section 6.13.

 

“Guaranty” means, collectively, the Guarantee made by the Guarantors under
Article IX in favor of the Guaranteed Parties, together with each other guaranty
delivered pursuant to Section 6.13.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Honor Date” has the meaning set forth in Section 2.03(c).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                all direct or contingent obligations of such
Person arising under letters of credit (including standby), bankers’
acceptances, bank guaranties and similar instruments;

 

(c)                                 net obligations of such Person under any
Swap Contract;

 

(d)                                all obligations (excluding earnout
obligations that do not constitute indebtedness in accordance with GAAP) of such
Person to pay the deferred purchase price of property or services (other than
trade accounts payable in the ordinary course of business);

 

(e)                                 indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse, but limited to the value of such property
securing such indebtedness;

 

(f)                                   all Attributable Indebtedness in respect
of Capitalized Leases of such Person; and

 

(g)                                all Guarantees of such Person in respect of
any of the foregoing.

 

11

--------------------------------------------------------------------------------



 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Intercompany Debt” has the meaning specified in Section 7.02(d).

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Current Termination Date
of the Facility under which such Loan was made; provided, however, that if any
Interest Period for a Eurodollar Rate Loan exceeds three (3) months, the
respective dates that fall every three (3) months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, the last Business Day of each March, June, September and December and
the Current Termination Date of the Facility under which such Loan was made.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3) or
six (6) months thereafter (in each case, subject to availability), as selected
by the Borrower in its Loan Notice; provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(b)                                any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                 no Interest Period shall extend beyond the
Current Termination Date of the Facility under which such Loan was made.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person (including as a Division
Successor pursuant to the Division of any Person that was not a wholly owned
Subsidiary prior to such Division), (b) a loan, advance or capital contribution
to, Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or interest in, another Person (including any partnership or joint
venture interest in such other Person and any arrangement pursuant to which the
investor guaranties Indebtedness of such other Person), or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person which constitute all or substantially all of the assets of such
Person or of a division, line of business or other business unit of such Person.
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

 

12

--------------------------------------------------------------------------------



 

“Investment Policy” means the Investment Policy of the Borrower, dated
September 25, 2015, delivered to the Lender prior to the date hereof, as such
policy may be amended from time to time with the approval of the Board of
Directors of the Borrower.

 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the Lender and the Borrower (or any Subsidiary) or in favor of the
Lender and relating to such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit D executed and delivered in accordance with the provisions of
Section 6.13.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts.  For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06.  For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

 

“Lender” means Bank of America, N.A. and its successors and assigns.

 

“Lender’s Office” means the Lender’s address and, as appropriate, account as set
forth on Schedule 1.01(a), or such other address or account as the Lender may
from time to time notify the Borrower.

 

“Letter of Credit” means any letter of credit issued hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Lender.

 

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Current Termination Date then in effect for the Revolving Facility (or, if
such day is not a Business Day, the next preceding Business Day).

 

13

--------------------------------------------------------------------------------



 

“Letter of Credit Fee” has the meaning specified in Section 2.03(g).

 

“Letter of Credit Sublimit” means $25,000,000.  The Letter of Credit Sublimit is
part of, and not in addition to, the Revolving Facility.

 

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by the Lender to the Borrower under
Article II in the form of a Revolving Loan.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Guaranty and
(c) each Issuer Document.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A or such other form as may be approved by the Lender (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Lender), appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities or
financial condition of the Borrower and its Subsidiaries taken as a whole; (b) a
material impairment of the rights and remedies of the Lender under any Loan
Document, or of the ability of any Loan Party to perform its obligations under
any Loan Document to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document to which it is a party.

 

“Material Disposition” means (a) a Disposition by the Borrower or one of its
Subsidiaries of a Subsidiary, other Person, or line of business with a value in
excess of 10% or more of Consolidated Total Assets of the Borrower and its
Subsidiaries as of the date of such Disposition, and (b) if, as of the date of
any Disposition pursuant to Section 7.05(e), all Dispositions made by the Loan
Parties and their respective Subsidiaries of assets during the current fiscal
year of the Borrower up to, and including, such date, pursuant to
Section 7.05(e) have an aggregate net book value in excess of 10% or more of
Consolidated Total Assets of the Borrower and its Subsidiaries as of such date,
all Dispositions made pursuant to Section 7.05(e) in such fiscal year shall be
treated as one Material Disposition.

 

14

--------------------------------------------------------------------------------



 

“Material Subsidiary” means any direct or indirect Domestic Subsidiary of the
Borrower that contributed 10% or more of consolidated net revenue of the
Borrower and its Subsidiaries in any fiscal year or, in the case of the
consummation of any Permitted Acquisition (calculated on a Pro Forma Basis
taking into account the consummation of such Permitted Acquisition) as if such
Acquisition occurred on the first day of the fiscal year most recently ended;
provided that notwithstanding the foregoing, no Subsidiary that is a broker
dealer or that is a nationally recognized statistical rating organization shall
be a Material Subsidiary.

 

“Measurement Period” means, at any date of determination, the most recently
completed four (4) fiscal quarters of the Borrower (or, for purposes of
determining Pro Forma Compliance, the most recently completed four (4) fiscal
quarters of the Borrower for which financial statements have been delivered
pursuant to Section 6.01 or Section 6.01 of the Existing Credit Agreement).

 

“Minimum Collateral Amount” means, at any time, with respect to Cash Collateral
consisting of cash or deposit account balances provided in accordance with the
provisions of Section 2.12(a)(i) or (a)(ii), an amount equal to 105% of the
Outstanding Amount of all L/C Obligations, and (d) otherwise, an amount
determined by Lender.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Morningstar Seed Portfolios” means proprietary portfolios of the Borrower held
in investments accounts or investments vehicles consisting of stocks, bonds,
options, mutual funds, money market funds, or exchange-traded funds (including
Margin Stock).

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Non-Reinstatement Deadline” has the meaning specified in Section 2.03(b)(iv).

 

“Notice of Loan Prepayment” means a certificate substantially the form of
Exhibit B or such other form as may be approved by the Lender (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Lender), appropriately completed and signed by a Responsible
Officer.

 

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, or Letter of Credit and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof pursuant to any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.

 

15

--------------------------------------------------------------------------------



 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

 

“Outstanding Amount” means (a) with respect to Revolving Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Revolving Loans, as the case may be,
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the amount of such L/C Obligations on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes in the aggregate
amount of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Permitted Acquisition” means any Investment by a Loan Party not otherwise
prohibited by the terms of this Agreement, in each case so long as:

 

(a)                                 no Default shall then exist or would exist
after giving effect thereto;

 

(b)                                (i) the Loan Parties shall demonstrate to the
reasonable satisfaction of the Lender that, after giving effect to the
Acquisition on a Pro Forma Basis, the Loan Parties are in Pro Forma Compliance
with each of the financial covenants set forth in Section 7.13 and (ii) for any
Permitted Acquisition with a purchase price in excess of $150,000,000 the Lender
shall have received at least fifteen (15) days prior to the consummation of such
Acquisition (or such shorter period as determined by the Lender its sole
discretion) a certificate executed by a Responsible Officer of the Borrower
demonstrating Pro Forma Compliance with each of the financial covenants set
forth in Section 7.13 after giving effect to such Acquisition; provided,
however, that with respect to the

 

16

--------------------------------------------------------------------------------



 

initial Credit Extension hereunder, the Loan Parties shall deliver such
certificate on the date such initial Credit Extension is requested; and

 

(c)                                 such Acquisition shall not be a “hostile”
Acquisition and shall have been approved by the board of directors (or
equivalent) and/or shareholders (or equivalent) of the applicable Loan Party and
the Target.

 

“Permitted Liens” has the meaning set forth in Section 7.01.

 

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property to the Borrower or any Subsidiary;
(c) Dispositions of accounts receivable in connection with the collection or
compromise thereof; (d) licenses, sublicenses, leases or subleases granted to
others not interfering in any material respect with the business of the Borrower
and its Subsidiaries; and (e) the sale or disposition of Cash Equivalents for
fair market value.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Pro Forma Acquisition EBITDA” means Consolidated EBITDA (calculated in the same
manner as Consolidated EBITDA) attributable to the target of each Permitted
Acquisition consummated during the one (1) year period preceding the date of
determination calculated solely for a number of months immediately preceding the
consummation of the applicable Permitted Acquisition, which number equals twelve
(12) minus the number of months following the consummation of the applicable
Permitted Acquisition for which financial statements of Borrower and its
Subsidiaries have been delivered to the Lender pursuant to Section 6.01(b).

 

“Pro Forma Basis” and “Pro Forma Effect” means, for (a) any Permitted
Acquisition, (b) any Material Disposition, (c) any Indebtedness incurred
pursuant any Section 7.02(i), (d) any Investment made pursuant to 7.06(i) or
(e) any Restricted Payment made pursuant to 7.06(c), for purposes of determining
compliance with the financial covenants set forth in Section 7.13, each such
transaction or proposed transaction shall be deemed to have occurred on and as
of the first day of the relevant Measurement Period, and the above pro forma
calculations shall be made in good faith by a financial or accounting officer of
the Borrower who is a Responsible Officer.

 

“Pro Forma Compliance” means, with respect to any transaction, that such
transaction does not cause, create or result in a Default after giving Pro Forma
Effect to (a) such transaction and (b) all other transactions which are required
to be given Pro Forma Effect hereunder for the relevant Measurement Period.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

17

--------------------------------------------------------------------------------



 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Loan Notice and (b) with respect to an L/C
Credit Extension, a Letter of Credit Application.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Lender or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Lender. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party. To the extent requested by
the Lender, each Responsible Officer will provide an incumbency certificate and,
to the extent requested by the Lender, appropriate authorization documentation,
in form and substance reasonably satisfactory to the Lender.

 

“Restatement Date” means November 4, 2016.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to the Borrower’s stockholders (or the equivalent Person thereof).

 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by the Lender pursuant to Section 2.01.

 

“Revolving Commitment” means the Lender’s obligation to (a) make Revolving Loans
to the Borrower pursuant to Section 2.01 and (b) issue Letters of Credit for the
account of the Borrower pursuant to Section 2.03.  The Revolving Commitment as
of the Restatement Date shall be $300,000,000.

 

“Revolving Facility” means, at any time, the aggregate amount of the Lender’s
Revolving Commitments at such time.

 

“Revolving Loan” has the meaning specified in Section 2.01.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including, without limitation, OFAC), the
United Nations Security Council, the European Union, Her Majesty’s Treasury
(“HMT”) or other relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

18

--------------------------------------------------------------------------------



 

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include the Lender or any Affiliate of
the Lender).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and L/C Obligations.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c).

 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors

 

19

--------------------------------------------------------------------------------



 

(or persons performing similar functions) of such Person, even though the right
to so vote has been suspended by the happening of such contingency.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02                       Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including the Loan
Documents and any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended, modified,
extended, restated, replaced or supplemented from time to time (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Preliminary Statements, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Exhibits and Schedules to, the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory rules, regulations, orders and provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified, extended, restated, replaced or supplemented from time to
time, and (vi) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

(b)                                In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                 Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                       Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the

 

20

--------------------------------------------------------------------------------



 

computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.

 

(b)                                Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and the Borrower shall so request, the Lender and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP; provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Lender financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.  Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

 

(c)                                 Pro Forma Treatment.

 

(i)                                     Each Permitted Acquisition by the
Borrower and its Subsidiaries that is consummated during any Measurement Period
shall, for purposes of determining compliance with the financial covenants set
forth in Section 7.13 and for purposes of determining the Applicable Rate, be
given Pro Forma Effect as of the first day of such Measurement Period most
recently ended for which Borrower has delivered (or was required to deliver)
financial statements pursuant to Sections 6.01(a) or 6.01(b).  All defined terms
used in the calculation of the financial covenants set forth in Section 7.13
hereof shall be calculated on a historical pro forma basis giving effect, during
any Measurement Period that includes any Permitted Acquisition, to the inclusion
of the actual historical results of the Person or line of business so acquired
and which amounts shall include adjustments as contemplated by the Pro Forma
Acquisition EBITDA definition.

 

(ii)                                  Each Material Disposition by the Borrower
and its Subsidiaries that is consummated during any Measurement Period shall,
for purposes of determining compliance with the financial covenants set forth in
Section 7.13 and for purposes of determining the Applicable Rate, be given Pro
Forma Effect as of the first day of such Measurement Period most recently ended
for which Borrower has delivered (or was required to deliver) financial
statements pursuant to Sections 6.01(a) or 6.01(b).  All defined terms used in
the calculation of the financial covenants set forth in Section 7.13 hereof
shall be calculated on a historical pro forma basis giving effect, during any
Measurement Period that includes any Material Disposition, to the exclusion of
the actual historical results of the Person or line of business so disposed of.

 

1.04                       Rounding.

 

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

21

--------------------------------------------------------------------------------



 

1.05                       Times of Day; Rates.

 

Unless otherwise specified, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable).

 

The Lender does not warrant, nor accept responsibility, nor shall the Lender
have any liability with respect to the administration, submission or any other
matter related to the rates in the definition of “Eurodollar Rate” or with
respect to any comparable or successor rate thereto.

 

1.06                       Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

ARTICLE II

 

COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                       Revolving Loans.

 

Subject to the terms and conditions set forth herein, the Lender agrees to make
loans (each such loan, a “Revolving Loan”) to the Borrower, in Dollars, from
time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of the
Revolving Commitment; provided, however, that after giving effect to any
Revolving Borrowing, the Total Revolving Outstandings shall not exceed the
Revolving Facility.  Within the limits of the Revolving Commitment, and subject
to the other terms and conditions hereof, the Borrower may borrow Revolving
Loans, prepay under Section 2.05, and reborrow under this Section 2.01. 
Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein; provided, however, any Revolving Borrowings made on the Closing
Date or any of the three (3) Business Days following the Closing Date shall be
made as Base Rate Loans unless the Borrower delivers a Funding Indemnity Letter
not less than three (3) Business Days prior to the date of such Revolving
Borrowing.

 

2.02                       Borrowings, Conversions and Continuations of Loans.

 

(a)                                 Notice of Borrowing.  Each Borrowing, each
conversion of Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Lender, which may be given by telephone.  Each such notice must be received
by the Lender not later than 11:00 a.m. (i) two (2) Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate Loans and
(ii) on the requested date of any Borrowing of Base Rate Loans.  Each telephonic
notice by the Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Lender of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Each Borrowing
of, conversion to or continuation of Eurodollar Rate Loans shall be, unless
otherwise agreed by Lender, in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof.  Except as provided in Sections 2.03(c),
each Borrowing of or conversion to Base Rate Loans shall be, unless otherwise
agreed by Lender, in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof.  Each Loan

 

22

--------------------------------------------------------------------------------



 

Notice (whether telephonic or written) shall specify (A) the applicable Facility
and whether the Borrower is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Loans, as the case may be, under
such Facility, (B) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (C) the
principal amount of Loans to be borrowed, converted or continued, (D) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(E) if applicable, the duration of the Interest Period with respect thereto.  If
the Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans.  Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans.  If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month.

 

(b)                                Advances.  Following receipt of a Loan Notice
for a Facility, upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Lender shall make the requested funds available to the
Borrower either by (i) crediting the account of the Borrower on the books of
Bank of America with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Lender by the Borrower.

 

(c)                                 Eurodollar Rate Loans.  Except as otherwise
provided herein, a Eurodollar Rate Loan may be continued or converted only on
the last day of an Interest Period for such Eurodollar Rate Loan.  During the
existence of a Default, no Loans may be requested as, converted to or continued
as Eurodollar Rate Loans without the consent of the Lender, and the Lender may
demand that any or all of the outstanding Eurodollar Rate Loans be converted
immediately to Base Rate Loans.

 

(d)                                Interest Periods.  After giving effect to all
Revolving Borrowings, all conversions of Revolving Loans from one Type to the
other, and all continuations of Revolving Loans as the same Type, there shall
not be more than 10 Interest Periods in effect in respect of the Revolving
Facility.

 

2.03                       Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, the Lender agrees (A) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit in Dollars for the account of the Borrower, and to amend
Letters of Credit previously issued by it, in accordance with Section 2.03(b),
and (B) to honor drawings under the Letters of Credit; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the Total Revolving Outstandings shall not exceed the Revolving Facility and
(y) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit.  Each request by the Borrower for the issuance or amendment of
a Letter of Credit shall be deemed to be a representation by the Borrower that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence.  Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.

 

23

--------------------------------------------------------------------------------



 

(ii)                                  The Lender shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                               the expiry date of the requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless the Lender
has approved such expiry date;

 

(B)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Lender from issuing the Letter of Credit, or any Law applicable to
the Lender or any request or directive (whether or not having the force of law)
from any Governmental Authority with jurisdiction over the Lender shall
prohibit, or request that the Lender refrain from, the issuance of letters of
credit generally or the Letter of Credit in particular or shall impose upon the
Lender with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the Lender is not otherwise compensated hereunder) not in
effect on the Closing Date, or shall impose upon the Lender any unreimbursed
loss, cost or expense which was not applicable on the Closing Date and which the
Lender in good faith deems material to it;

 

(C)                               the issuance of the Letter of Credit would
violate one or more policies of the Lender applicable to letters of credit
generally;

 

(D)                              except as otherwise agreed by the Lender, the
Letter of Credit is in an initial stated amount less than $100,000;

 

(F)                                except as otherwise agreed by the Lender, the
Letter of Credit is to be denominated in a currency other than Dollars;

 

(G)                              the Letter of Credit contains any provisions
for automatic reinstatement of the stated amount after any drawing thereunder;
or

 

(H)                               the Lender does not as of the issuance date of
the requested Letter of Credit issue Letters of Credit in the requested
currency.

 

(iii)                               The Lender shall be under no obligation to
amend any Letter of Credit if (A) the Lender would have no obligation at such
time to issue such Letter of Credit in its amended form under the terms hereof,
or (B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to the Letter of Credit.

 

(b)                                Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
Lender in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of the Borrower. Such Letter of Credit
Application may be sent by fax transmission, by United States mail, by overnight
courier, by electronic transmission using the system provided by the Lender, by
personal delivery or by any other means acceptable to the Lender. Such Letter of
Credit Application must be received by the Lender not later than 11:00 a.m. at
least two (2) Business Days (or such later date and time as the Lender may agree
in a particular instance in its sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be.  In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the Lender:  (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business

 

24

--------------------------------------------------------------------------------



 

Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name and
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the Lender may require.  In the case of a request for
an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the Lender (1) the
Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the Lender may require.  Additionally, the Borrower
shall furnish to the Lender such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the Lender may require.

 

(ii)                                  Promptly after its delivery of any Letter
of Credit or any amendment to a Letter of Credit to an advising bank with
respect thereto or to the beneficiary thereof, the Lender will also deliver to
the Borrower a true and complete copy of such Letter of Credit or amendment.

 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the Lender may, in its sole discretion,
agree to issue a standby Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the Lender to prevent any such
extension at least once in each twelve (12) month period (commencing with the
date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve (12) month period to be agreed upon at the time such Letter of
Credit is issued.  Unless otherwise directed by the Lender, the Borrower shall
not be required to make a specific request to the Lender for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the Lender
shall permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that the Lender shall not permit any such extension if (A) the Lender has
determined that it would not be permitted, or would have no obligation at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven (7) Business Days
before the Non-Extension Notice Date from the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and
directing the Lender not to permit such extension.

 

(iv)                              If the Borrower so requests in any applicable
Letter of Credit Application, the Lender may, in its sole discretion, agree to
issue a Letter of Credit that permits the automatic reinstatement of all or a
portion of the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”).  Unless otherwise directed by the
Lender, the Borrower shall not be required to make a specific request to the
Lender to permit such reinstatement.  Once an Auto-Reinstatement Letter of
Credit has been issued, except as provided in the following sentence, the Lender
may reinstate all or a portion of the stated amount thereof in accordance with
the provisions of such Letter of Credit.  Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the Lender to decline to reinstate
all or any portion of the stated amount thereof after a drawing thereunder by
giving notice of such non-reinstatement within a specified number of days after
such drawing (the “Non-Reinstatement Deadline”), the Lender shall not permit
such reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven (7) Business Days before the
Non-Reinstatement Deadline from the Borrower that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied

 

25

--------------------------------------------------------------------------------



 

(treating such reinstatement as an L/C Credit Extension for purposes of this
clause) and directing the Lender not to permit such reinstatement.

 

(c)                                 Drawings and Reimbursements.  Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the Lender shall notify the Borrower thereof.  Not later
than 11:00 a.m. on the date of any payment by the Lender under a Letter of
Credit (each such date, an “Honor Date”), the Borrower shall reimburse the
Lender in an amount equal to the amount of such drawing.  If the Borrower fails
to so reimburse the Lender by such time, the Borrower shall be deemed to have
requested a Revolving Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans.  Any notice given by
the Lender pursuant to this Section 2.03(c) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 

(d)                                Obligations Absolute.  The obligation of the
Borrower to reimburse the Lender for each drawing under each Letter of Credit
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the Lender or any other Person, whether in connection with this Agreement or by
such Letter of Credit, the transactions contemplated hereby or any agreement or
instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, endorsement, certificate
or other document presented under or in connection with such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit;

 

(iv)                              waiver by the Lender of any requirement that
exists for the Lender’s protection and not the protection of the Borrower or any
waiver by the Lender which does not in fact materially prejudice the Borrower;

 

(v)                                 honor of a demand for payment presented
electronically even if such Letter of Credit requires that demand be in the form
of a draft;

 

(vi)                              any payment made by the Lender in respect of
an otherwise complying item presented after the date specified as the expiration
date of, or the date by which documents must be received under, such Letter of
Credit if presentation after such date is authorized by the ISP or the UCP, as
applicable;

 

(vii)                           any payment by the Lender under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the
Lender under such Letter of Credit to any Person purporting to be a trustee

 

26

--------------------------------------------------------------------------------



 

in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

 

(viii)                        any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including any other circumstance
that might otherwise constitute a defense available to, or a discharge of, the
Borrower or any of its Subsidiaries.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the Lender.  The Borrower shall be conclusively
deemed to have waived any such claim against the Lender and its correspondents
unless such notice is given as aforesaid.

 

(e)                                 Role of the Lender.  The Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the Lender
shall not have any responsibility to obtain any document (other than any sight
or time draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement.  None of the
Lender, any of its Related Parties nor any correspondent, participant or
assignee of the Lender shall be liable or responsible for any of the matters
described in Section 2.03(d).  In furtherance and not in limitation of the
foregoing, the Lender may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the Lender shall not be responsible
for the validity or sufficiency of any instrument transferring, endorsing or
assigning or purporting to transfer, endorse or assign a Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason.  The Lender may send a
Letter of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(f)                                   Applicability of ISP and UCP; Limitation
of Liability.  Unless otherwise expressly agreed by the Lender and the Borrower
when a Letter of Credit is issued, the rules of the ISP or UCP (as chosen by the
Borrower or the beneficiary) shall apply to each Letter of Credit. 
Notwithstanding the foregoing, the Lender shall not be responsible to the
Borrower for, and the Lender’s rights and remedies against the Borrower shall
not be impaired by, any action or inaction of the Lender required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where the Lender or the beneficiary is located, the practice stated
in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

 

(g)                             Letter of Credit Fees.  The Borrower shall pay
to the Lender a Letter of Credit fee (the “Letter of Credit Fee”) for each
Letter of Credit equal to the Applicable Rate times the daily amount available
to be drawn under such Letter of Credit.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06.  Letter of
Credit Fees shall be (A) due and payable on the first Business Day

 

27

--------------------------------------------------------------------------------



 

following each fiscal quarter end, commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand and (B) computed on a quarterly basis in arrears. 
If there is any change in the Applicable Rate during any quarter, the daily
amount available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

 

(h)                                 Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(i)                                     Letters of Credit Issued for
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary, the Borrower shall be obligated to reimburse the Lender hereunder
for any and all drawings under such Letter of Credit.  The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

 

2.04                       Increase in Revolver Commitments.

 

Borrower may request an increase in Revolver Commitments from time to time upon
notice to Agent, as long as (a) the requested increase is in a minimum amount of
$5,000,000 and is offered on the same terms as existing Revolver Commitments,
except for any closing fee agreed to between Lender and Borrower, (b) the
increases under this Section after the Restatement Date do not exceed
$100,000,000 in the aggregate and no more than three (3) increases are made and
(c) no reduction in Commitments pursuant to Section 2.06 has occurred prior to
the requested increase.  Provided the conditions set forth in Section 4.02 are
satisfied, total Revolver Commitments shall be increased by the requested amount
(or such lesser amount committed by Lender) on a date agreed upon by Lender and
the Borrower, but no later than 45 days following the Borrower’s increase
request.  Lender and Borrower shall execute and deliver such documents and
agreements as Agent deems appropriate to evidence the increase in and
allocations of Revolver Commitments.  Lender shall have no obligation to
increase its Commitments pursuant to this Section 2.04.

 

2.05                       Prepayments.

 

(a)                                 Optional.  The Borrower may, upon notice to
the Lender pursuant to delivery to the Lender of a Notice of Loan Prepayment, at
any time or from time to time voluntarily prepay Revolving Loans in whole or in
part without premium or penalty subject to Section 3.05; provided that unless
otherwise agreed by the Lender (A) such notice must be received by Lender not
later than 11:00 a.m. (1) two (2) Business Days prior to any date of prepayment
of Eurodollar Rate Loans on the date of prepayment of Base Rate Loans; (B) any
prepayment of Eurodollar Rate Loans shall be, unless otherwise agreed to by
Lender, in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof; and (C) any prepayment of Base Rate Loans shall be, unless
otherwise agreed to by Lender, in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding.  Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Loans to be prepaid and,
if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans.  If such notice is given by the Borrower, the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of principal shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.

 

28

--------------------------------------------------------------------------------



 

(b)                                Mandatory.

 

(i)                                     Revolving Outstandings.  If for any
reason the Total Revolving Outstandings at any time exceed the Revolving
Facility at such time, the Borrower shall immediately prepay Revolving Loans
(together with all accrued but unpaid interest thereon) and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b)(i) unless, after the
prepayment of the Revolving Loans, the Total Revolving Outstandings exceed the
Revolving Facility at such time.

 

(ii)                                  Application of Other Payments. 
Prepayments of the Revolving Facility made pursuant to this Section 2.05(b),
first, shall be applied to the outstanding Revolving Loans, and, second, shall
be used to Cash Collateralize the remaining L/C Obligations.  Upon the drawing
of any Letter of Credit that has been Cash Collateralized, the funds held as
Cash Collateral shall be applied (without any further action by or notice to or
from the Borrower or any other Loan Party that has provided Cash Collateral) to
reimburse the Lender.

 

Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.05(b) shall be applied first to Base Rate Loans and then to
Eurodollar Rate Loans in direct order of Interest Period maturities.  All
prepayments under this Section 2.05(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.

 

2.06                       Termination or Reduction of Commitments.

 

(a)                                 The Borrower may, upon notice to the Lender,
terminate the Revolving Facility or the Letter of Credit Sublimit, or from time
to time permanently reduce the Revolving Facility or the Letter of Credit
Sublimit; provided that (i) any such notice shall be received by the Lender not
later than 11:00 a.m. five (5) Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Borrower shall not terminate or reduce (A) the Revolving Facility if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Revolving Outstandings would exceed the Revolving Facility or (B) the Letter of
Credit Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit.

 

(b)                                Payment of Fees.  All fees in respect of the
Revolving Facility accrued until the effective date of any termination of the
Revolving Facility shall be paid on the effective date of such termination.

 

2.07                       Repayment of Loans.  The Borrower shall repay to the
Lender on the Current Termination Date for the Revolving Facility the aggregate
principal amount of all Revolving Loans outstanding on such date.

 

2.08                       Interest and Default Rate.

 

(a)                                 Interest.  Subject to the provisions of
Section 2.08(b), (i) each Eurodollar Rate Loan under a Facility shall bear
interest on the outstanding principal amount thereof for each Interest Period
from the applicable borrowing date at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate for such Facility; and
(ii) each Base Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for such Facility.  To the
extent that any calculation of interest or any

 

29

--------------------------------------------------------------------------------



 

fee required to be paid under this Agreement shall be based on (or result in) a
rate that is less than zero, such rate shall be deemed zero for purposes of this
Agreement.

 

(b)                                Default Rate.

 

(i)                                     If any amount of principal of any Loan
is not paid when due (without regard to any applicable grace periods), whether
at stated maturity, by acceleration or otherwise, such amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Lender such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)                               Upon the request of the Lender, while any
Event of Default exists (including a payment default), all outstanding
Obligations (including Letter of Credit Fees) may accrue at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                 Interest Payments.  Interest on each Loan
shall be due and payable in arrears on each Interest Payment Date applicable
thereto and at such other times as may be specified herein.  Interest hereunder
shall be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.

 

2.09                       Fees.

 

In addition to certain fees described in subsection (g) of Section 2.03:

 

(a)                                 Commitment Fee.  The Borrower shall pay to
the Lender a commitment fee equal to the Applicable Rate times the actual daily
amount by which the Revolving Facility exceeds the sum of (i) the Outstanding
Amount of Revolving Loans and (ii) the Outstanding Amount of L/C Obligations. 
The commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period for the Revolving Facility.  The commitment fee shall be
calculated quarterly in arrears.

 

(b)                                Other Fees.  The Borrower shall pay to the
Lender such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

2.10                       Computation of Interest and Fees.

 

(a)                                 All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurodollar Rate)
shall be made on the basis of a year of 365 or 366 days, as the case

 

30

--------------------------------------------------------------------------------



 

may be, and actual days elapsed.  All other computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365 day year).  Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.11, bear interest for one (1) day.  Each determination by the Lender
of an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.

 

(b)                                Financial Statement Adjustments or
Restatements.  If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower and its Subsidiaries or for any other
reason, the Borrower or the Lender determines that (i) the Consolidated Leverage
Ratio as calculated by the Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Leverage Ratio would have resulted
in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Lender promptly on demand by the Lender
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Lender), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  If,
as a result of any restatement of or other adjustment to the financial
statements of the Borrower and its Subsidiaries or for any other reason, the
Borrower or the Lender determines that (i) the Consolidated Leverage Ratio as
calculated by the Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Leverage Ratio would have resulted in
lower pricing for such period, the Lender shall promptly on demand by the
Borrower pay to Borrower an amount equal to the excess of the amount of interest
and fees that were paid by Borrower to Lender for such period over the amount of
interest and fees actually due for such period.  This paragraph shall not limit
the rights of the Lender under any provision of this Agreement to payment of any
Obligations hereunder at the Default Rate or under Article VIII.  The Borrower’s
obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

 

2.11                       Payments Generally.

 

All payments to be made by the Borrower shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Lender at the Lender’s Office in Dollars
and in immediately available funds not later than 2:00 p.m. on the date
specified herein.  All payments received by the Lender after 2:00 p.m. shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue.  Subject to Section 2.07(a) and as otherwise
specifically provided for in this Agreement, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

2.12                       Cash Collateral.

 

(a)                                 Certain Credit Support Events.  If (i) as of
the Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, or (ii) the Borrower shall be required to provide Cash Collateral
pursuant to the terms hereof, the Borrower shall immediately following any
request by the Lender, provide Cash Collateral in an amount not less than the
applicable Minimum Collateral Amount.

 

(b)                                Grant of Security Interest.  The Borrower
hereby grants to (and subjects to the control of) the Lender and agrees to
maintain, a first priority security interest in all such Cash Collateral, and in
all proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied

 

31

--------------------------------------------------------------------------------



 

pursuant to Section 2.12(c).  If at any time the Lender determines that Cash
Collateral is subject to any right or claim of any Person other than the Lender,
or that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Lender, pay or
provide to the Lender additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in one or more
blocked, non-interest bearing deposit accounts at Bank of America.  The Borrower
shall pay on demand therefor from time to time all customary account opening,
activity and other administrative fees and charges in connection with the
maintenance and disbursement of Cash Collateral.

 

(c)                              Application.  Notwithstanding anything to the
contrary contained in this Agreement, Cash Collateral provided under any of this
Section 2.12 or Sections 2.03, 2.05 or 8.02 in respect of Letters of Credit
shall be held and applied to the satisfaction of the specific L/C Obligations
and other obligations for which the Cash Collateral was so provided, prior to
any other application of such property as may be provided for herein.

 

(d)                                Release.  Cash Collateral (or the appropriate
portion thereof) provided to secure obligations shall be released promptly
following the determination by the Lender that there exists excess Cash
Collateral; provided, however, (i) any such release shall be without prejudice
to, and any disbursement or other transfer of Cash Collateral shall be and
remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (ii) the Person providing
Cash Collateral and the Lender may agree that Cash Collateral shall not be
released but instead held to support future anticipated obligations.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                       Taxes.

 

Except as required by law, if any payments to the Lender under this Agreement
are made from outside the United States, the Borrower will not deduct any
foreign taxes from any payments it makes to the Lender.  If any such taxes are
imposed on any payments made by the Borrower (including payments under this
paragraph), the Borrower will pay the taxes and will also pay to the Lender, at
the time interest is paid, any additional amount which the Lender reasonably
specifies in writing as necessary to preserve the after-tax yield the Lender
would have received if such taxes had not been imposed.

 

The Borrower will confirm that it has paid the taxes by giving the Lender
official tax receipts (or notarized copies), or other evidence reasonably
satisfactory to the Lender, within thirty (30) days after the due date.

 

3.02                       Illegality.

 

If the Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for the Lender or its
Lender’s Office to make, maintain or fund any Extension of Credit whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of the Lender to purchase or
sell, or to take deposits of, in the London interbank market, then, on notice
thereof by the Lender to the Borrower, (a) any obligation of the Lender to make
or continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar
Rate Loans shall be suspended, and (b) if such notice asserts the illegality of
the Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest

 

32

--------------------------------------------------------------------------------



 

rate on which Base Rate Loans of the Lender shall, if necessary to avoid such
illegality, be determined by the Lender without reference to the Eurodollar Rate
component of the Base Rate, in each case until the Lender notifies the Borrower
that the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, (i) the Borrower shall, upon demand from the Lender,
prepay or, if applicable, convert all Eurodollar Rate Loans to Base Rate Loans
(the interest rate on which Base Rate Loans shall, if necessary to avoid such
illegality, be determined by the Lender without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if the Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if the Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (ii) if such notice asserts the
illegality of the Lender determining or charging interest rates based upon the
Eurodollar Rate, the Lender shall during the period of such suspension compute
the Base Rate without reference to the Eurodollar Rate component thereof until
it is no longer illegal for the Lender to determine or charge interest rates
based upon the Eurodollar Rate.  Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.

 

3.03                       Inability to Determine Rates.

 

If in connection with any request for a Eurodollar Rate Loan or a conversion to
or continuation thereof, the Lender determines that (a) Dollar deposits are not
being offered to banks in the interbank market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, (b) adequate and reasonable means
do not exist for determining the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan or in connection with an
existing or proposed Base Rate Loan or (c) the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to the Lender of funding such Eurodollar
Rate Loan, the Lender will promptly so notify the Borrower.  Thereafter, (i) the
obligation of the Lender to make or maintain Eurodollar Rate Loans shall be
suspended (to the extent of the affected Eurodollar Rate Loans or Interest
Periods), and (ii) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Lender revokes such notice.  Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein. Notwithstanding the foregoing, in
the case of such pending request, the Lender, in consultation with the Borrower,
may establish an alternative interest rate for funding Loans in the applicable
currency and amount, and with the same Interest Period as the Loan requested to
be made, converted or continued, as the case may be in which case, such
alternative rate of interest shall apply with respect to such Loans.

 

3.04                       Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, the Lender (except any reserve requirement
contemplated by Section 3.04(d));

 

(ii)                                  subject the Lender to any Taxes (other
than Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

33

--------------------------------------------------------------------------------



 

(iii)                               impose on the Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by the Lender or any Letter of Credit;

 

and the result of any of the foregoing shall be to increase the cost to the
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to the Lender of
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by the Lender hereunder (whether of principal, interest or any other
amount) then, upon request of the Lender, the Borrower will pay to the Lender
such additional amount or amounts as will compensate the Lender for such
additional costs incurred or reduction suffered.

 

(b)                                Capital Requirements.  If the Lender
determines that any Change in Law affecting the Lender or the Lender’s Office or
the Lender’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on the
Lender’s capital or on the capital of the Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of the Lender or the Loans made
by or the Letters of Credit issued by the Lender, to a level below that which
the Lender or the Lender’s holding company could have achieved but for such
Change in Law (taking into consideration the Lender’s policies and the policies
of the Lender’s holding company with respect to capital adequacy), then from
time to time the Borrower will pay to the Lender such additional amount or
amounts as will compensate the Lender or the Lender’s holding company for any
such reduction suffered.

 

(c)                                 Certificates for Reimbursement.  A
certificate of the Lender setting forth the amount or amounts necessary to
compensate the Lender or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay the Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

 

(d)                                Reserves on Eurodollar Rate Loans.  The
Borrower shall pay to the Lender, as long as the Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by the Lender (as determined by the Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least ten (10) days’ prior notice of such additional interest or
costs from the Lender.  If the Lender fails to give notice ten (10) days prior
to the relevant Interest Payment Date, such additional interest shall be due and
payable ten (10) days from receipt of such notice.

 

(e)                                 Delay in Requests.  Failure or delay on the
part of the Lender to demand compensation pursuant to the foregoing provisions
of this Section 3.04 shall not constitute a waiver of the Lender’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate the Lender pursuant to the foregoing provisions of this Section for
any increased costs incurred or reductions suffered more than nine (9) months
prior to the date that the Lender notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of the Lender’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine (9) month
period referred to above shall be extended to include the period of retroactive
effect thereof).

 

34

--------------------------------------------------------------------------------



 

3.05                       Compensation for Losses.

 

Upon demand of the Lender from time to time, the Borrower shall promptly
compensate the Lender for and hold the Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or

 

(b)                                any failure by the Borrower (for a reason
other than the failure of the Lender to make a Loan) to prepay, borrow, continue
or convert any Loan other than a Base Rate Loan on the date or in the amount
notified by the Borrower;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by the Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lender under
this Section 3.05, the Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06                       Mitigation Obligations; Replacement of Lender.

 

(a)                                 Designation of a Different Lending Office. 
The Lender may make any Credit Extension to the Borrower through any lending
office, provided that the exercise of this option shall not affect the
obligation of the Borrower to repay the Credit Extension in accordance with the
terms of this Agreement. If the Lender requests compensation under Section 3.04,
or requires the Borrower to pay any Taxes or additional amounts to the Lender or
any Governmental Authority for the account of the Lender pursuant to
Section 3.01, or if the Lender gives a notice pursuant to Section 3.02, then at
the request of the Borrower the Lender shall, as applicable, use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of the Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject the Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to the Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by the Lender in connection with
any such designation or assignment.

 

(b)                                Replacement of Lender.  If the Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any Taxes or additional amounts to the Lender or any Governmental Authority for
the account of the Lender pursuant to Section 3.01, and in each case, the Lender
has declined or is unable to designate a different lending office in accordance
with Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.13.

 

35

--------------------------------------------------------------------------------



 

3.07                       Survival.

 

All of the Borrower’s obligations under this Article III shall survive
termination of the Commitments, repayment of all other Obligations hereunder,
and resignation of the Lender.

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                       Conditions of Initial Credit Extension.

 

The obligation of the Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

 

(a)                                 Execution of Credit Agreement; Loan
Documents.  The Lender shall have received (i) counterparts of this Agreement,
executed by a Responsible Officer of each Loan Party and (ii)   counterparts of
any other Loan Document, executed by a Responsible Officer of the applicable
Loan Party and a duly authorized officer of each other Person party thereto.

 

(b)                                Officer’s Certificate.  The Lender shall have
received a certificate of a Responsible Officer dated the Closing Date,
certifying as to the Organization Documents of each Loan Party (which, to the
extent filed with a Governmental Authority, shall be certified as of a recent
date by such Governmental Authority), the resolutions of the governing body of
each Loan Party, the good standing, existence or its equivalent of each Loan
Party and of the incumbency (including specimen signatures) of the Responsible
Officers of each Loan Party.

 

(c)                                 Legal Opinions of Counsel.  The Lender shall
have received an opinion or opinions (including, if requested by the Lender,
local counsel opinions) of counsel for the Loan Parties, dated the Closing Date
and addressed to the Lender, in form and substance acceptable to the Lender.

 

(d)                                Financial Condition Certificate.  The Lender
shall have received, in form and substance satisfactory to the Lender, a
certificate executed by a Responsible Officer of the Borrower as of the Closing
Date, that the (i) Borrower has a Consolidated Leverage Ratio of not more than
3.00 to 1.00 determined as of the Closing Date and (ii) the Borrower has a
Consolidated Interest Coverage Ratio of not less than 3.00 to 1.00 determined as
of the Closing Date.

 

(e)                                 Loan Notice.  The Lender shall have received
a Loan Notice with respect to any Loans to be made on the Closing Date.

 

(f)                                   Fees and Expenses.  The Lender shall have
received all fees and expenses, if any, owing pursuant to Section 2.09.

 

4.02                       Conditions to all Credit Extensions.

 

The obligation of the Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:

 

(a)                                 Representations and Warranties.  The
representations and warranties of the Borrower and each other Loan Party
contained in Article II, Article V or any other Loan Document,

 

36

--------------------------------------------------------------------------------



 

or which are contained in any document furnished at any time under or in
connection herewith or therewith, shall (i) with respect to representations and
warranties that contain a materiality qualification, be true and correct on and
as of the date of such Credit Extension (except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date), and (ii) with
respect to representations and warranties that do not contain a materiality
qualification, be true and correct in all material respects on and as of the
date of such Credit Extension (except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date), and
except that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively.

 

(b)                                Default.  No Default shall exist, or would
result from such proposed Credit Extension or from the application of the
proceeds thereof.

 

(c)                                 Request for Credit Extension.  The Lender
shall have received a Request for Credit Extension in accordance with the
requirements hereof.

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion or continuation of a Revolving Loan) submitted by the Borrower shall
be deemed to be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Lender, as of the date made or
deemed made, that:

 

5.01                       Existence, Qualification and Power.

 

Each Loan Party and each of its Subsidiaries (a) is (i) duly organized or
formed, validly existing and (ii) as applicable, in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification; except in each case referred to in clauses (a)(ii), (b)(i) or
(c), to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.

 

5.02                       Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) violate
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries which would reasonably be expected to have a Material
Adverse Effect or (ii) any order, injunction, writ or decree of any Governmental
Authority or any

 

37

--------------------------------------------------------------------------------



 

arbitral award to which such Person or its property is subject in a manner
material and adverse to the Lender; or (c) violate any Law in a manner material
and adverse to the Lender.

 

5.03                       Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
or (b) the exercise by the Lender of its rights under the Loan Documents, other
than authorizations, approvals, actions, notices and filings which have been
duly obtained or the failure to obtain or make which would not reasonably be
expected to have a Material Adverse Effect.

 

5.04                       Binding Effect.

 

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto.  This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principals of equity.

 

5.05                       Financial Statements; No Material Adverse Effect.

 

(a)                                 Audited Financial Statements.  The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness to the extent required to be shown pursuant to GAAP.

 

(b)                             Quarterly Financial Statements.  The unaudited
consolidated balance sheet of the Borrower and its Subsidiaries dated
September 30, 2016, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present in all material respects the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

 

(c)                              Material Adverse Effect.  Since the date of the
Audited Financial Statements, except with respect to any event or condition
disclosed by the Borrower in public filings with the SEC prior to the Closing
Date, there has been no event or circumstance, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

38

--------------------------------------------------------------------------------



 

5.06                       Litigation.

 

Except as disclosed in the Audited Financial Statements, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the Loan
Parties, threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Loan Party or any Subsidiary or
against any of their properties or revenues that (a) could reasonably be
expected to affect the legality, enforcement or validity of this Agreement or
any other Loan Document or any of the transactions contemplated hereby, or
(b) either individually or in the aggregate could reasonably be expected to have
a Material Adverse Effect.

 

5.07                       No Default.

 

Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

5.08                       Ownership of Property.

 

Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

5.09                       Environmental Compliance.

 

The Loan Parties and their respective Subsidiaries conduct in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Loan Parties have reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

5.10                       Taxes.

 

Each Loan Party and its Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those (a) which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP and (b) those for
which failure to file or non-payment would not reasonably be expected to have a
Material Adverse Effect.

 

5.11                       ERISA Compliance.

 

(a)                                 Each Plan is in compliance with the
applicable provisions of ERISA, the Code and other federal or state laws, except
for compliance failures that have not resulted, and are not reasonably expected
to result, in a Material Adverse Effect.  Each Pension Plan that is intended to
be a qualified plan under Section 401(a) of the Code has received a favorable
determination letter or is subject to a favorable opinion letter from the IRS to
the effect that the form of such Plan is

 

39

--------------------------------------------------------------------------------



 

qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the IRS to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the IRS.  To the best knowledge of the Loan Parties, nothing
has occurred that would prevent or cause the loss of such tax-qualified status,
which has resulted or could reasonably be expected to result in a Material
Adverse Effect.

 

(b)                                There are no pending or, to the best
knowledge of the Loan Parties, threatened claims, actions or lawsuits, or action
by any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                 (i) No ERISA Event has occurred, and no Loan
Party is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan, that in either case has resulted or could reasonably be expected to result
in a Material Adverse Effect; (ii) the Borrower and each ERISA Affiliate has met
all applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is sixty percent (60%) or higher;
(iv) no Loan Party nor any ERISA Affiliate has incurred any liability to the
PBGC other than for the payment of premiums, and there are no premium payments
which have become due that are unpaid; (v) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

 

5.12                       Margin Regulations; Investment Company Act.

 

(a)                                 Margin Regulations.  Following the
application of the proceeds of each Borrowing or drawing under each Letter of
Credit, not more than twenty-five percent (25%) of the value of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.01 or Section 7.05 or
subject to any restriction contained in any agreement or instrument between the
Borrower and the Lender or any Affiliate of the Lender relating to Indebtedness
and within the scope of Section 8.01(e) will be margin stock.

 

(b)                                Investment Company Act.  No Loan Party is or
is required to be registered as an “investment company” under the Investment
Company Act of 1940.

 

5.13                       Disclosure.

 

No written report, financial statement, certificate or other written information
(excluding any forecasts, projections, budgets, estimates and general market or
industry data) furnished by or on behalf of any Loan Party to the Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case
as modified or supplemented by other information so furnished or publicly
disclosed by the Borrower) when provided and when taken as a whole with all
other information or data provided, furnished or disclosed by the Borrower
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, (i) with respect to
projected financial information, each Loan Party represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time (it

 

40

--------------------------------------------------------------------------------



 

being understood and agreed that forecasts, estimates and projections as to
future events are not to be viewed as facts or guaranties of future performance,
that actual results during the period or periods covered by such projections may
differ from the projected results and that such differences may be material and
that the Borrower makes no representation that such representations will in fact
be realized) and (ii) as to statements, information and reports specified as
having been derived by the Borrower from third parties, other than Affiliates of
the Borrower or any of its Subsidiaries, the Borrower represents only that it
has no knowledge of any material misstatement therein. As of the Amendment No. 1
Effective Date, the information included in the Beneficial Ownership
Certification is true and correct in all respects.

 

5.14                       Sanctions Concerns and Anti-Corruption Laws.

 

(a)                                 Sanctions Concerns. Neither the Loan
Parties, nor any of their Subsidiaries, nor any director, officer or employee
thereof, is an individual or entity that is, or is owned or controlled by any
individual or entity that is (i) currently the subject or target of any
Sanctions, (ii) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other relevant sanctions authority as
applicable to the Borrower or (iii) located, organized or resident in a
Designated Jurisdiction.

 

(b)                                Anti-Corruption Laws. The Loan Parties and
their Subsidiaries have conducted their business in compliance with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
similar anti-corruption legislation in other jurisdictions as applicable to the
Borrower, and have instituted and maintained policies and procedures designed to
promote and achieve compliance with such laws.

 

5.15                       Responsible Officers.

 

Set forth on Schedule 1.01(b) are Responsible Officers, holding the offices
indicated next to their respective names, as of the Closing Date and updated
from time to time in writing by the Borrower and such Responsible Officers are
the duly elected and qualified officers of such Loan Party and are duly
authorized to execute and deliver, on behalf of the respective Loan Party, this
Agreement, and the other Loan Documents.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause (other than with respect to Section 6.01 and 6.02) each of its
Subsidiaries to:

 

6.01                       Financial Statements.

 

Deliver to the Lender, in form and detail satisfactory to the Lender:

 

(a)                                 Audited Financial Statements. As soon as
available, but in any event within ninety (90) days after the end of each fiscal
year of the Borrower (or, if earlier, fifteen (15) days after the date required
to be filed with the SEC (without giving effect to any extension permitted by
the SEC), a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal year, and the related consolidated statements of
income or operations, changes in shareholders’

 

41

--------------------------------------------------------------------------------



 

equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Lender, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit.

 

(b)                                Quarterly Financial Statements. As soon as
available, but in any event within forty-five (45) days after the end of each of
the first three (3) fiscal quarters of each fiscal year of the Borrower (or, if
earlier, five (5) days after the date required to be filed with the SEC (without
giving effect to any extension permitted by the SEC)), a consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter,
and the related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP and including
management discussion and analysis of operating results inclusive of operating
metrics in comparative form, certified by the chief executive officer, chief
financial officer, treasurer or controller who is a Responsible Officer of the
Borrower as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries,
subject only to normal year-end audit adjustments and the absence of footnotes.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (a) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 1.01(a); or (b) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which the Lender has access (whether a commercial, third-party website or
whether sponsored by the Lender) or (c) on which such documents are filed with
the SEC on EDGAR.

 

6.02                       Certificates; Other Information.

 

Deliver to the Lender, in form and detail satisfactory to the Lender:

 

(a)                                 SEC Notices. Reasonably promptly after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
written notice or other correspondence received from the SEC concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof that would reasonably be expected to result in a Material
Adverse Effect.

 

(b)                                Additional Information. Reasonably promptly,
such additional information regarding the business, financial, legal or
corporate affairs of any Loan Party or any Subsidiary thereof as Lender
reasonably determines is relevant to the Loan Documents and the Facility created
hereby, or compliance with the terms of the Loan Documents, as the Lender may
reasonably request from time to time.

 

(c)                                 Compliance Certificate. Concurrently with
the delivery of the financial statements referred to in Sections 6.01(a) and
(b) (commencing with the delivery of the financial statements

 

42

--------------------------------------------------------------------------------



 

for the fiscal year ended December 31, 2016) a duly completed Compliance
Certificate signed by the chief executive officer, chief financial officer,
treasurer or controller which is a Responsible Officer of the Borrower. Unless
the Lender requests executed originals, delivery of the Compliance Certificate
may be by electronic communication including fax or email and shall be deemed to
be an original and authentic counterpart thereof for all purposes.

 

(d)                                PATRIOT Act and Beneficial Ownership.
Promptly following any request therefor, information and documentation
reasonably requested by the Lender for purposes of compliance with applicable
“know your customer” requirements under the PATRIOT Act, the Beneficial
Ownership Regulation or other applicable anti-money laundering laws.

 

6.03                       Notices.

 

Promptly notify the Lender:

 

(a)                                 of the occurrence of any Default;

 

(b)                                of the occurrence of any ERISA Event that has
resulted in or could reasonably be expected to result in a Material Adverse
Effect; and

 

(c)                                 of any change in the information provided in
the Beneficial Ownership Certification delivered to the Lender in connection
with this Agreement that would result in a material change to the list of
beneficial owners identified in such certification.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the
Borrower has taken and proposes to take with respect thereto.

 

6.04                       Payment of Obligations.

 

Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless (i) the same are
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with GAAP are being maintained by the
Borrower or such Subsidiary or (ii) the failure to do so would not reasonably be
expected to have a Material Adverse Effect; (b) all lawful claims which, if
unpaid, would by law become a Lien upon its property; and (c) all Indebtedness,
as and when due and payable, but subject to any subordination provisions
contained in any instrument or agreement evidencing such Indebtedness, except to
the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect.

 

6.05                       Preservation of Existence, Etc.

 

(a)                                 Preserve, renew and maintain in full force
and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05 or (other than respect to the Borrower) except to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect;

 

(b)                                take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect; and

 

43

--------------------------------------------------------------------------------



 

(c)                                 preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

 

6.06                       Maintenance of Properties.

 

(a)                                 Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted, except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect; and

 

(b)                                make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

6.07                       Maintenance of Insurance.

 

Maintain with financially sound and reputable insurance companies not Affiliates
of the Borrower, insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts (after giving
effect to any self-insurance compatible with the following standards) as are
customarily carried under similar circumstances by such other Persons,
including, without limitation, terrorism insurance, except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

 

6.08                       Compliance with Laws.

 

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

6.09                       Books and Records.

 

Maintain full and accurate books of record and account in conformity with GAAP
consistently applied.

 

6.10                       Inspection Rights.

 

Except to the extent prohibited by applicable Law, regulatory policy or
regulatory restriction (in the reasonable good faith judgment of the Borrower),
no more than once a year and at their own expense (unless an Event of Default
then exists in which case there shall be no limit so long as the Event of
Default exists), permit representatives and independent contractors of the
Lender to visit and inspect any of its properties, to examine its corporate and
financial records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its Responsible Officers, at
such reasonable times during normal business hours, upon reasonable advance
notice to the Borrower; provided, however, that such visits, inspections,
examinations and/or discussions shall be reasonably related to the Lender’s
rights and obligations hereunder; provided further, that when an Event of
Default exists the Lender (or any of its representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.

 

44

--------------------------------------------------------------------------------



 

6.11                       Use of Proceeds.

 

Use the proceeds of the Credit Extensions for working capital, investments and
other general corporate purposes not in contravention of any Law .

 

6.12                       Compliance with Environmental Laws.

 

Except as would not reasonably be expected to have a Material Adverse Effect,
comply in all material respects, with all applicable Environmental Laws.

 

6.13                       Covenant to Guarantee Obligations.

 

In connection with the delivery of the Compliance Certificate referred to in
Section 6.02(c), if, since the date of the delivery of the last Compliance
Certificate, any Investment in, Disposition of assets by the Borrower or any
Subsidiary to, or Acquisition resulted in such Person becoming a Material
Subsidiary, cause each Person that becomes a Material Subsidiary to become a
Guarantor hereunder by way of execution of a Joinder Agreement. In connection
with the foregoing, the Loan Parties shall deliver to the Lender, with respect
to each new Guarantor to the extent applicable, substantially the same
documentation required pursuant to Sections 4.01(b) and (c).

 

6.14                       Anti-Corruption Laws.

 

Conduct its business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions as applicable to the Borrower and maintain
policies and procedures designed to promote and achieve compliance with such
laws.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly:

 

7.01                       Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (the “Permitted Liens”):

 

(a)                                 Liens existing on the Closing Date and
listed on Schedule 7.01 and any renewals or extensions thereof;

 

(b)                                Liens for taxes not yet due or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP or for which the failure to pay
would not reasonably be expected to result in a Material Adverse Effect;

 

(c)                                 Statutory Liens such as carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like Liens
arising in the ordinary course of business which are not overdue for

 

45

--------------------------------------------------------------------------------



 

a period of more than sixty (60) days or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person;

 

(d)                                pledges or deposits in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA or to
secure letters of credit issued with respect thereto;

 

(e)                                 deposits to secure the performance of bids,
trade contracts and leases (other than for borrowed money), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(f)                                   easements, rights-of-way, restrictions and
other similar encumbrances affecting real property which, in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

 

(g)                                Liens securing judgments for the payment of
money (or appeal or other surety bonds relating to such judgments) not
constituting an Event of Default under Section 8.01(h);

 

(h)                                 Liens on any asset acquired, repaired,
constructed or improved by the Borrower or any Subsidiary securing Indebtedness
permitted under Section 7.02 incurred or assumed for the purpose of such
acquisition, repair, construction or improvement; provided that (i) such Liens
do not at any time encumber any property other than the property financed by
such Indebtedness and (ii) any such Lien shall be created substantially
simultaneously with or within 12 months after the acquisition thereof or the
completion of the repair, construction or improvement thereof ;

 

(i)                                     Liens incurred in the ordinary course of
business on deposit, custody and securities accounts;

 

(j)                                     Any interest or title of a lessor,
licensor or sublessor under any lease, license or sublease entered into by any
Loan Party or any Subsidiary thereof in the ordinary course of business and
covering only the assets so leased, licensed or subleased and other Liens
incurred in the ordinary course of business that do not secure Indebtedness;

 

(k)                                 Liens of a collection bank arising under
Section 4-210 of the uniform commercial code (or its equivalent) in the
applicable jurisdiction on items in the course of collection;

 

(l)                                     Liens on property or property of a
Person existing at the time such property is acquired or such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower; provided that such Liens were not created
in contemplation of such acquisition, merger, consolidation or Investment and do
not extend to any assets other than such acquired property or those of the
Person merged into or consolidated with the Borrower or such Subsidiary or
acquired by the Borrower or such Subsidiary, and the applicable Indebtedness
secured by such Lien is permitted under Section 7.02;

 

(m)                             Liens (not securing borrowed money) in favor of
a Governmental Authority arising from or contemplated by any zoning, building,
insurance, licensing requirements or similar laws, rules, regulations or rights
reserved to or vested in any Governmental Authority or in the

 

46

--------------------------------------------------------------------------------



 

administration, interpretation, implementation or application thereof by any
Governmental Authority;

 

(n)                                 Liens securing obligations under Swap
Contracts;

 

(o)                                Liens securing obligations of any Loan Party
or any Subsidiary owed to another Loan Party or any Subsidiary;

 

(p)                                Liens arising out of deposits of cash or
securities into collateral trusts or reinsurance trusts with ceding companies or
insurance regulators or on cash or securities repurchase, reverse repurchase and
securities lending transactions or arising under escrows, trusts,
custodianships, separate accounts, funds withheld procedures, and similar
deposits, arrangements or agreements established with respect to insurance
policies, annuities, guaranteed investment contracts and similar products
underwritten by, or reinsurance agreements or as otherwise entered in the
ordinary course of business;

 

(q)                                other Liens securing Indebtedness outstanding
in an aggregate principal amount outstanding at such time not to exceed 15% of
Consolidated Total Assets as of the date of incurrence; and

 

(r)                                    Liens securing the refinancing, extension
or renewal of any Indebtedness or other obligations secured by a Lien permitted
hereunder so long as such Liens do not attach to any additional property in
connection with such refinancing, extension or renewal;

 

provided that, none of the restrictions under this Section 7.01 shall apply to
the Morningstar Seed Portfolios or any Margin Stock held by the Borrower or any
of its Subsidiaries.

 

7.02                       Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)                                 Indebtedness under the Loan Documents;

 

(b)                                Indebtedness outstanding on the date hereof
and listed on Schedule 7.02 and any refinancings, refundings, renewals,
replacements or extensions thereof;

 

(c)                                 Indebtedness in respect of Capitalized
Leases and purchase money obligations for fixed or capital assets; provided,
however, that the aggregate amount of all such Indebtedness at any one time
outstanding shall not exceed $75,000,000;

 

(d)                                loans or advances made by any Loan Party to
any Subsidiary or any other Loan Party and made by any Subsidiary to any Loan
Party or any other Subsidiary;

 

(e)                                 Guarantees of the Borrower or any Subsidiary
in respect of Indebtedness otherwise permitted hereunder of the Borrower or any
wholly-owned Subsidiary;

 

(f)                                   Indebtedness of any Person that is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower or in respects of assets acquired after the
date hereof in a transaction permitted hereunder; provided that such
Indebtedness is existing at the time such Person is merged into or consolidated
with the Borrower or any

 

47

--------------------------------------------------------------------------------



 

Subsidiary of the Borrower or becomes a Subsidiary of the Borrower or such
assets are acquired and was not incurred solely in contemplation thereof) and
any refinancings, refundings, renewals or extensions thereof;

 

(g)                                obligations (contingent or otherwise)
existing or arising under any Swap Contract, provided that such obligations are
(or were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with the business of such Person
or its affiliate;

 

(h)                                 Indebtedness of Foreign Subsidiaries in an
aggregate principal amount not exceeding $150,000,000 at any time outstanding;
and

 

(i)                                     other unsecured Indebtedness not
contemplated by the above provisions, so long as after giving Pro Forma Effect
to such Indebtedness at the time of incurrence (x) the Consolidated Leverage
Ratio is not greater than 3.00 to 1.00 and (y) no Default or Event of Default
exists or would otherwise result therefrom.

 

7.03                       Investments.

 

Make or hold any Investments, except:

 

(a)                                 Investments held by the Borrower and its
Subsidiaries in the form of cash or Cash Equivalents;

 

(b)                                advances to officers, directors and employees
of the Borrower and Subsidiaries in the ordinary course of business for travel,
entertainment, relocation and analogous ordinary business purposes;

 

(c)                                 (i) Investments by the Borrower and its
Subsidiaries in their respective Subsidiaries outstanding on the date hereof,
(ii) additional Investments by the Borrower and its Subsidiaries in Loan
Parties, (iii) additional Investments by Subsidiaries of the Borrower that are
not Loan Parties in other Subsidiaries, and (iv) investments by the Borrower and
the Subsidiaries in equity interests of their respective Subsidiaries;

 

(d)                                Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(e)                                 Guarantees permitted by Section 7.02;

 

(f)                                   Investments existing on the date hereof
(other than those referred to in Section 7.03(c)(i)) and set forth on Schedule
7.03;

 

(g)                                Permitted Acquisitions;

 

(h)                                 other Investments not contemplated by the
above provisions not exceeding $50,000,000 in the aggregate in any fiscal year
of the Borrower; and

 

48

--------------------------------------------------------------------------------



 

(i)                                     other Investments, so long as after
giving Pro Forma Effect to such Investment at the time of such investment
(x) the Consolidated Leverage Ratio is not greater than 3.00 to 1.00 and (y) no
Default or Event of Default exists or would otherwise result therefrom.

 

7.04                       Fundamental Changes.

 

Merge, dissolve, liquidate, consolidate with or into another Person or
consummate a Division as the Dividing Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:

 

(a)                                 any Loan Party may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another Loan Party;

 

(b)                                any Subsidiary that is not a Loan Party may
dispose of all or substantially all its assets (including any Disposition that
is in the nature of a liquidation) to (i) another Subsidiary that is not a Loan
Party or (ii) to a Loan Party;

 

(c)                                 in connection with any Permitted
Acquisition, any Subsidiary of the Borrower may merge into or consolidate with
any other Person or permit any other Person to merge into or consolidate with
it; provided that (i) the Person surviving such merger shall be a wholly-owned
Subsidiary of the Borrower and (ii) in the case of any such merger to which any
Loan Party (other than the Borrower) is a party, such Loan Party is the
surviving Person;

 

(d)                                so long as no Default has occurred and is
continuing or would result therefrom, each of the Borrower and any of its
Subsidiaries may merge into or consolidate with any other Person or permit any
other Person to merge into or consolidate with it; provided, however, that in
each case, immediately after giving effect thereto (i) in the case of any such
merger to which the Borrower is a party, the Borrower is the surviving Person
and (ii) in the case of any such merger to which any Loan Party (other than the
Borrower) is a party, such Loan Party is the surviving Person; and

 

(e)                                 any Subsidiary may dissolve or liquidate if
such dissolution or liquidation results from dispositions not prohibited by this
Agreement; and

 

(f)                                   any Material Subsidiary that is an LLC may
consummate a Division as the Dividing Person if, immediately upon the
consummation of the Division, the assets of the applicable Dividing Person are
held by one or more Material Subsidiaries at such time, or, with respect to
assets not so held by one or more Material Subsidiaries, such Division, in the
aggregate, would otherwise result in a Disposition permitted by Section 7.05(e);
provided that, notwithstanding anything to the contrary in this Agreement, any
Subsidiary which is a Division Successor resulting from a Division of assets of
a Material Subsidiary may not be deemed to be a Subsidiary that is not a
Material Subsidiary at the time of or in connection with the applicable
Division.

 

7.05                       Dispositions.

 

Make any Disposition, except:

 

(a)                              Permitted Transfers;

 

49

--------------------------------------------------------------------------------



 

(b)                                Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(c)                                 Dispositions of equipment or real property
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property;

 

(d)                                Dispositions permitted by Section 7.04; and

 

(e)                                 other Dispositions so long as (i) the
consideration paid in connection therewith shall be cash or Cash Equivalents
paid contemporaneously with consummation of the transaction and shall be in an
amount not less than the fair market value of the property disposed of,
(ii) such transaction does not involve the sale or other disposition of a
minority Equity Interests in any Loan Party, and (iii) the aggregate net book
value of all of the assets sold or otherwise disposed of by the Loan Parties and
their Subsidiaries in all such transactions during any fiscal year of the
Borrower shall not exceed 20% of Consolidated Total Assets; provided, however,
that if, as of the date of any proposed Disposition pursuant to this
Section 7.05(e), all Dispositions made pursuant to this Section 7.05(e) (after
giving effect to such proposed Disposition) in such fiscal year of the Borrower
exceed 10% of Consolidated Total Assets as of such date, the Borrower shall be
in Pro Forma Compliance with each of the financial covenants set forth in
Section 7.13 after giving effect to such proposed Disposition treating all such
Dispositions pursuant to this Section 7.05(e) in such fiscal year as one
Material Disposition;

 

provided that, none of the restrictions under this Section 7.05 shall apply to
the Morningstar Seed Portfolios or any Margin Stock held by the Borrower or any
of its Subsidiaries.

 

7.06                       Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that, so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

 

(a)                                 each Subsidiary may make Restricted Payments
(i) to any Loan Party or Subsidiary and (ii) to any other Person that owns
Equity Interests in such Subsidiary on a ratable basis according to its
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;

 

(b)                                the Borrower and each Subsidiary may declare
and make dividend payments or other distributions payable solely in common
Equity Interests of such Person; and

 

(c)                                 the Borrower and its Subsidiaries may make
other Restricted Payments, so long as after giving Pro Forma Effect to such
Restricted Payment (x) the Consolidated Leverage Ratio is not greater than 3.00
to 1.00 and (y) no Default or Event of Default exists or would otherwise result
therefrom.

 

50

--------------------------------------------------------------------------------



 

7.07                       Change in Nature of Business.

 

Engage in any material line of business in a substantially different industry
from those lines of business conducted by the Borrower and its Subsidiaries on
the date hereof or any business related, complementary or incidental thereto.

 

7.08                       Transactions with Affiliates.

 

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) transactions
described on Schedule 7.08(a) as may be updated from time to time with the
written consent of the Lender, (b) advances, transfers and other transactions
between and among the Borrower and any of its Subsidiaries not otherwise
prohibited by this Agreement, (c) (i) any employment, equity award, equity
option or equity appreciation agreement or plan entered into by the Borrower or
any of its Subsidiaries in the ordinary course of business of the Borrower or
such Subsidiary and (ii) customary compensation, indemnification and other
benefits made available to officers, directors or employees of the Borrower and
any of its Subsidiaries, including reimbursement or advancement of out-of-pocket
expenses and provisions of officers’ and directors’ liability insurance,
(d) Restricted Payments not prohibited by Section 7.06 and (e)  other
transactions terms and conditions substantially as favorable to such Person as
would be obtainable by it at the time in a comparable arms-length transaction
with a Person other than an officer, director or Affiliate.

 

7.09                       Burdensome Agreements.

 

Enter into, or permit to exist, any Contractual Obligation (except for this
Agreement and the other Loan Documents) that encumbers or restricts the ability
of any such Person to (i) to act as a Loan Party; (ii) make Restricted Payments
to any Loan Party, (iii) pay any Indebtedness or other obligation owed to any
Loan Party or (iv) make loans or advances to any Loan Party, or (v)  create any
Lien upon any of their properties or assets, whether now owned or hereafter
acquired, except, in the case of clause (a)(v) only, for any document or
instrument governing Indebtedness secured by Permitted Liens, provided that any
such restriction contained therein relates only to the asset or assets subject
to such Permitted Liens, except (a) any such limitation existing under or by
reason of applicable law, (b) Permitted Liens, (c) any Contractual Obligation
(i) governing property existing at the time of the acquisition thereof, so long
as the limitation relates only to the property so acquired or (ii) of any
Subsidiary existing at the time such Subsidiary was merged or consolidated with
or into, or acquired by, the Borrower or a Subsidiary of the Borrower, or
otherwise became a Subsidiary of the Borrower in each case not created in
contemplation of such acquisition, merger or consolidation, and any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of such Contractual Obligations; provided that the
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacement or refinancings are no more restrictive, taken as a
whole, with respect to such limitations than those contained in such Contractual
Obligations, (d) customary non-assignment provisions in Contractual Obligations
entered into in the ordinary course of business, (e) any such arrangement
restricting any mutual fund or investment fund managed or advised by such g
Subsidiary, (f) restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business,
(g) any Contractual Obligation related to any Indebtedness not prohibited by
this Agreement, (h) any Contractual Obligation with respect to the disposition
or distribution of property or cash in joint ventures not otherwise prohibited
by this Agreement and entered into in the ordinary course of business;, (i) any
Contractual Obligation related to the sale, transfer or other disposition of a
Subsidiary or property that is not prohibited by this Agreement; provided that
such limitation applies only to that Subsidiary or property, as applicable,
pending such sale, transfer or other disposition or (j) any Contractual
Obligation related to preferred Equity Interests issued by a Subsidiary of the
Borrower or the payment of dividends thereon in accordance with

 

51

--------------------------------------------------------------------------------



 

the terms thereof, provided that issuance of such preferred Equity Interests is
not prohibited by Section 7.02 and the terms of such preferred Equity Interest
do not expressly restrict the ability of such Subsidiary to make Restricted
Payments (other than requirements to pay dividends or liquidation preferences on
such preferred Equity Interests prior to paying any dividends or making any
other distributions on other Equity Interests).

 

7.10                       Use of Proceeds.

 

Use the proceeds of any Credit Extension in any manner that would cause the
representation in Section 5.12 not to be true immediately after giving effect to
such use of proceeds.

 

7.11                       Sanctions.

 

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to fund any activities or business in
any Designated Jurisdiction, that, at the time of such funding, is the subject
of Sanctions, or in any other manner that will result in a violation by any
Person of Sanctions.

 

7.12                       Anti-Corruption Laws.

 

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions as applicable to the Borrower.

 

7.13                       Financial Covenants.

 

(a)                                 Consolidated Leverage Ratio.  Permit the
Consolidated Leverage Ratio as of the end of any Measurement Period ending as of
the end of any fiscal quarter of the Borrower, commencing with the fiscal
quarter ending December 31, 2016, to be greater than 3.00 to 1.00.

 

(b)                                Consolidated Interest Coverage Ratio.  Permit
the Consolidated Interest Coverage Ratio as of the end of any Measurement Period
ending as of the end of any fiscal quarter of the Borrower, commencing with the
fiscal quarter ending December 31, 2016, to be less than 3.00 to 1.00.

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01                       Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a)                                 Non-Payment.  The Borrower or any other Loan
Party fails to pay (i) when and as required to be paid herein, any amount of
principal of any Loan or any L/C Obligation or deposit any funds as Cash
Collateral in respect of L/C Obligations when and as required herein, or (ii)

 

52

--------------------------------------------------------------------------------



 

within five (5) Business Days after the same becomes due and payable, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder pursuant
to Section 2.09, or (iii) within five (5) days after the same becomes due and
payable, any other amount payable hereunder or under any other Loan Document; or

 

(b)                                Specific Covenants.   Any Loan Party fails to
perform or observe any term, covenant or agreement contained in any of Sections
6.03(a) or 6.05, or Article VII; or

 

(c)                                 Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
Section 8.01(a) or (b) above) contained in this Agreement on its part to be
performed or observed and such failure continues for thirty (30) days after
written notice is given by the Lender to the Borrower; or

 

(d)                                Representations and Warranties.  Any
representation, warranty or certification made or deemed made by or on behalf of
the Borrower or any other Loan Party herein or in any other Loan Document shall
be incorrect or misleading in any material respect when made or deemed made in
any material respect (provided that any Default arising therefrom shall not be
deemed to be continuing if the facts give rise to such representation, warranty
or certification being incorrect or misleading are corrected such that the
representation, warranty or certification if made again would be true); or

 

(e)                                 Cross-Default.  (i) Any Loan Party (A) fails
to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount of more than $100,000,000 and
such failure continues after the passing of the applicable notice and grace
periods, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, in each
case, beyond the applicable grace, cure, extension, forbearance or similar
period, if the effect of which failure is to cause such Indebtedness to be
declared to be due and payable or required to be repurchased or prepaid(other
than regularly scheduled payment) prior to its stated maturity (provided that,
with respect to clause (B) only, the foregoing shall not apply to any mandatory
tender, mandatory prepayment or put in connection with the consummation of any
transaction not prohibited by this Agreement); or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Loan Party or any Subsidiary thereof is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by such
Loan Party or such Subsidiary as a result thereof is greater than the
$100,000,000 (2) after giving effect to any applicable grace, cure, extension,
forbearance or similar period, the effect of such Early Termination Date is to
cause such Swap Termination Value to become due and (3) such Swap Termination
Value has not been paid when due; or

 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues

 

53

--------------------------------------------------------------------------------



 

undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

 

(g)                                Inability to Pay Debts; Attachment.  (i) Any
Loan Party becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within sixty (60) calendar days (or such longer period for which a stay
of enforcement is allowed by applicable Law) after its issue or levy.

 

(h)                                 Judgments.  There is entered against any
Loan Party (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments and orders) exceeding $100,000,000
(to the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of thirty (30) consecutive days after the entry of such
judgment during which a discharge, stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of any Loan Party under Title IV
of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of $100,000,000, or (ii) the Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$100,000,000; or

 

(j)                                     Invalidity of Loan Documents.  Any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all Obligations arising under the Loan Documents, ceases to be in full force and
effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any Loan Document (other than contingent
obligations not yet due and payable); or any Loan Party denies that it has any
or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any Loan Document; or

 

(k)                                 Change of Control.  There occurs any Change
of Control.

 

8.02                       Remedies upon Event of Default.

 

If any Event of Default occurs and is continuing, the Lender may take any or all
of the following actions:

 

(a)                                 declare the Commitment of the Lender to make
Loans and L/C Credit Extensions to be terminated, whereupon such commitments and
obligation shall be terminated;

 

(b)                                declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan

 

54

--------------------------------------------------------------------------------



 

Document to be immediately due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby expressly waived by the
Borrower;

 

(c)                                 require that the Borrower Cash Collateralize
the L/C Obligations (in an amount equal to the Minimum Collateral Amount with
respect thereto); and

 

(d)                                exercise all rights and remedies available to
it under the Loan Documents or applicable Law or equity;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of the Lender to make Loans and L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Lender.

 

8.03                       Application of Funds.

 

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Lender to pay fully all Obligations then due hereunder, any
amounts received on account of the Obligations shall, subject to the provisions
of Section 2.12, be applied by the Lender in its sole discretion.

 

ARTICLE IX

 

CONTINUING GUARANTY

 

9.01                       Guaranty.

 

Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all of the Obligations when due and payable, whether for
principal, interest, premiums, fees, indemnities, damages, costs, expenses or
otherwise, of the Borrower to the Guaranteed Parties, arising hereunder or under
any other Loan Document (including all renewals, extensions, amendments,
refinancings and other modifications thereof and all costs, attorneys’ fees and
expenses incurred by the Guaranteed Parties in connection with the collection or
enforcement thereof) (for each Guarantor, subject to the proviso in this
sentence, its “Guaranteed Obligations”); provided that the liability of each
Guarantor individually with respect to this Guaranty shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the Bankruptcy
Code of the United States or any comparable provisions of any applicable state
law.  The Lender’s books and records showing the amount of the Obligations shall
be admissible in evidence in any action or proceeding.  This Guaranty shall not
be affected by the genuineness, validity, regularity or enforceability of the
Obligations or any instrument or agreement evidencing any Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Obligations
which might otherwise constitute a defense to the enforceability of this
Guaranty, and  each Guarantor hereby irrevocably waives any defenses it may now

 

55

--------------------------------------------------------------------------------



 

have or hereafter acquire to the enforceability of this Guaranty in any way
relating to any or all of the foregoing.

 

9.02                       Rights of Lender.

 

Each Guarantor consents and agrees that the Guaranteed Parties may, at any time
and from time to time, to the extent permitted herein and in the Loan Documents
without notice or demand, take the following actions without affecting the
enforceability or continuing effectiveness of this Guaranty:  (a) amend, extend,
renew, compromise, discharge, accelerate or otherwise change the time for
payment or the terms of the Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Obligations; (c) apply
such security and direct the order or manner of sale thereof as the Lender in
its sole discretion may determine; and (d) release or substitute one or more of
any endorsers or other guarantors of any of the Obligations.  Without limiting
the generality of the foregoing, solely with respect to the enforceability of
this Guaranty, each Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of such
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of such Guarantor.

 

9.03                       Certain Waivers.

 

Each Guarantor waives each of the following with respect to the enforceability
of this Guaranty: (a) any defense arising by reason of any disability or other
defense of the Borrower or any other guarantor, or the cessation from any cause
whatsoever (including any act or omission of any Guaranteed Party) of the
liability of the Borrower or any other Loan Party; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower or any other Loan Party; (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder; (d) any right to
proceed against the Borrower or any other Loan Party, proceed against or exhaust
any security for the Obligations, or pursue any other remedy in the power of any
Guaranteed Party whatsoever; (e) any benefit of and any right to participate in
any security now or hereafter held by any Guaranteed Party; and (f) to the
fullest extent permitted by law, any and all other defenses or benefits that may
be derived from or afforded by applicable Law limiting the liability of or
exonerating guarantors or sureties.  Each Guarantor expressly waives with
respect to the enforceability of this Guaranty all setoffs and counterclaims and
all presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Obligations.

 

9.04                       Obligations Independent.

 

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Obligations and the obligations
of any other guarantor, and a separate action may be brought against each
Guarantor to enforce this Guaranty whether or not the Borrower or any other
person or entity is joined as a party.

 

9.05                       Subrogation.

 

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full and the Commitments
and the Facilities are terminated.  If any amounts are paid to a Guarantor in
violation of the

 

56

--------------------------------------------------------------------------------



 

foregoing limitation, then such amounts shall be held in trust for the benefit
of the Guaranteed Parties and shall forthwith be paid to the Guaranteed Parties
to reduce the amount of the Obligations, whether matured or unmatured.

 

9.06                       Termination; Reinstatement.

 

This Guaranty is a continuing and irrevocable guaranty (when due and payable) of
all Obligations now or hereafter existing and shall remain in full force and
effect until the Facility Termination Date.  Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrower or a Guarantor is made, or
any of the Guaranteed Parties exercises its right of setoff, in respect of the
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any of
the Guaranteed Parties in their discretion) to be repaid to a trustee, receiver
or any other party, in connection with any proceeding under any Debtor Relief
Laws or otherwise, all as if such payment had not been made or such setoff had
not occurred and whether or not the Guaranteed Parties are in possession of or
have released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction.  The obligations of each Guarantor under this
paragraph shall survive termination of this Guaranty.

 

9.07                       Stay of Acceleration.

 

If acceleration of the time for payment of any of the Obligations is stayed, in
connection with any case commenced by or against a Guarantor or the Borrower
under any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless
be payable by each Guarantor, jointly and severally, immediately upon demand by
the Guaranteed Parties.

 

9.08                       Condition of Borrower.

 

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrower and any other guarantor
such information concerning the financial condition, business and operations of
the Borrower and any such other guarantor as such Guarantor requires, and that
none of the Guaranteed Parties has any duty, and such Guarantor is not relying
on the Guaranteed Parties at any time, to disclose to it any information
relating to the business, operations or financial condition of the Borrower or
any other guarantor (each Guarantor waiving any duty on the part of the
Guaranteed Parties to disclose such information and any defense relating to the
failure to provide the same).

 

9.09                       Appointment of Borrower.

 

Each of the Guarantors hereby appoints the Borrower to act as its agent for all
purposes of this Agreement and the other Loan Documents and agrees that (a) the
Borrower may execute such documents on behalf of such Guarantor as the Borrower
deems appropriate in its sole discretion and each Guarantor shall be obligated
by all of the terms of any such document executed on its behalf, (b) any notice
or communication delivered by the Lender to the Borrower shall be deemed
delivered to each Guarantor and (c) the Lender may accept, and be permitted to
rely on, any document, instrument or agreement executed by the Borrower on
behalf of each Guarantor.

 

9.10                       Right of Contribution.

 

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.

 

57

--------------------------------------------------------------------------------



 

ARTICLE X

 

MISCELLANEOUS

 

10.01                Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Lender and
the Borrower or the applicable Loan Party, as the case may be, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

 

10.02                Notices; Effectiveness; Electronic Communications.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax transmission or e-mail transmission as follows, and all notices and
other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, to the address, fax number,
e-mail address or telephone number specified for the Borrower or any other Loan
Party or the Lender on Schedule 1.01(a).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by (fax transmission or e-mail
transmission shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below shall be effective
as provided in such subsection (b).

 

(b)                                Electronic Communications.  Notices and other
communications to the Lender hereunder may be delivered or furnished by
electronic communication (including e-mail address and Internet or intranet
websites) pursuant to procedures approved by the Lender.  The Lender or the
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Lender otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail address or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

58

--------------------------------------------------------------------------------



 

(c)                                 Change of Address, Etc.  Each of the
Borrower and the Lender may change its address, fax number or telephone number
or e-mail address for notices and other communications hereunder by notice to
the other parties hereto.

 

(d)                                Reliance by Lender.  The Lender shall be
entitled to rely and act upon any notices (including telephonic or electronic
Loan Notices and Letter of Credit Applications) purportedly given by or on
behalf of any Loan Party even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Loan Parties shall
indemnify the Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of a Loan Party.  All telephonic
notices to and other telephonic communications with the Lender may be recorded
by the Lender, and each of the parties hereto hereby consents to such recording.

 

10.03                No Waiver; Cumulative Remedies; Enforcement.

 

No failure by the Lender to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder or under any other
Loan Document preclude any other or further exercise thereof or the exercise of
any other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.04                Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Loan Parties shall
pay (i) all reasonable out-of-pocket expenses incurred by the Lender and its
Affiliates (including the reasonable fees, charges and disbursements of one
counsel for the Lender, and, if necessary, one local counsel in each relevant
jurisdiction), in connection with the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Lender
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder and (iii) all out-of-pocket
expenses incurred by the Lender (including the reasonable fees, charges and
disbursements of one counsel for the Lender and, if necessary, one local counsel
in each relevant jurisdiction and special counsel for each relevant specialty),
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)                                Indemnification by the Loan Parties.  The
Loan Parties shall indemnify the Lender and each Related Party (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Borrower or any other Loan Party) arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or the administration of this Agreement and the other Loan Documents
(including in

 

59

--------------------------------------------------------------------------------



 

respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Lender to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (or (iii) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or any of the Borrower’s or
such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee (or its officers,
directors, employees or agents) or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.

 

(c)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable Law, no Loan Party shall assert, and
each Loan Party hereby waives, and acknowledges that no other Person shall have,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence, willful misconduct
or material breach of this Agreement or any Loan Document of or by such
Indemnitee (or its officers, directors, employees or agents) as determined by a
final and nonappealable judgment of a court of competent jurisdiction.

 

(d)                             Payments.  All amounts due under this
Section shall be payable not later than ten (10) Business Days after demand
therefor.

 

(e)                                 Survival.  The agreements in this
Section and the indemnity provisions of Section 10.02(d) shall survive the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

 

10.05                Payments Set Aside.

 

To the extent that any payment by or on behalf of the Borrower is made to the
Lender, or the Lender exercises its right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred.

 

60

--------------------------------------------------------------------------------



 

10.06                Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Lender (and any attempted assignment or transfer by
the Borrower without such consent shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of the Lender) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)                                The Lender may assign to one or more Persons
(other than an Ineligible Institution) all or a portion of its rights and
obligations under this Agreement and each such assignment shall not be less than
$5,000,000 and shall be in increments of an of $1,000,000 in excess thereof
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that, except in the case of an assignment to an Affiliate of the
Lender or an Approved Fund, the Borrower must give its prior written consent to
such assignment (which consent shall not be unreasonably withheld); provided
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Lender within ten
(10) days after having received notice thereof and having acknowledged such
notice; and provided further that any consent of the Borrower otherwise required
under this paragraph shall not be required if an Event of Default under
Section 8.01(a) or (f) has occurred and is continuing.  Subject to notification
of an assignment, the assignee shall be a party hereto and, to the extent of the
interest assigned, have the rights and obligations of the Lender under this
Agreement, and the Lender shall, to the extent of the interest assigned, be
released from its obligations under this Agreement (and, in the case of an
assignment covering all of the Lender’s rights and obligations under this
Agreement, the Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 3.01, 3.04 and 10.04).  The Borrower hereby
agrees to execute any amendment and/or any other document that may be necessary
to effectuate such an assignment, including an amendment to this Agreement to
provide for multiple lenders and an administrative agent to act on behalf of
such lenders.  Any assignment or transfer by the Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by the Lender of a participation in
such rights and obligations in accordance with paragraph (c) of this Section.

 

For the purposes of this Section 10.06, the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) the Lender, (b) an Affiliate of the Lender or (c) an entity or an
Affiliate of an entity that administers or manages the Lender.

 

“Ineligible Institution” means a (a) natural person, (b) holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person or relative(s) thereof; provided that, such holding
company, investment vehicle or trust shall not constitute an Ineligible
Institution if it (x) has not been established for the primary purpose of
acquiring any Loans or Commitments, (y) is managed by a professional advisor,
who is not such natural person or a relative thereof, having significant
experience in the business of making or purchasing commercial loans, and (z) has
assets greater than $25,000,000 and a significant part of its activities consist
of making or purchasing commercial loans and similar extensions of credit in the
ordinary course of its business, or (c) a Loan Party or a Subsidiary or other
Affiliate of a Loan Party.

 

61

--------------------------------------------------------------------------------



 

(c)                                 The Lender may, without the consent of the
Borrower, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of the Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (i) the Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower
shall continue to deal solely and directly with the Lender in connection with
the Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification that would (i) postpone any date fixed by this
Agreement or any other Loan Document for any payment or mandatory prepayment of
principal, interest, fees or other amounts due to the Lender hereunder or under
any other Loan Document, (ii) reduce the principal of, or the rate of interest
specified herein on, any Loan or L/C Obligations (other than (i) to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest or Letter of Credit Fees at the Default Rate, (iii) to amend any
financial ratio used herein (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Obligation or to reduce any fee payable hereunder or (iv) release all of the
Guarantors. The Borrower agree that each Participant shall be entitled to the
benefits of Sections 3.01 and 3.04 (subject to the requirements and limitations
therein) to the same extent as if it were the Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Sections 10.05 as
if it were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Section 3.01 or 3.04, with respect
to any participation, than its participating Lender would have been entitled to
receive.

 

To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender.

 

(d)                                The Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of the Lender, including without limitation, any pledge or
assignment to secure obligations to a Federal Reserve Lender, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
the Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for the Lender as a party hereto.

 

10.07                Treatment of Certain Information; Confidentiality.

 

(a)                                 Treatment of Certain Information.  The
Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its Affiliates and to
its Related Parties on a need-to-know basis (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) (in which case the disclosing party
agrees, to the extent practicable and permitted by applicable law (including
laws relating to disclosures to banking examiners or regulatory authorities), to
notify the Borrower promptly prior to such disclosure), (iii) to the extent
required by applicable Laws or regulations or by any subpoena or similar legal
process, (iv) to any other party hereto, (v) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions

 

62

--------------------------------------------------------------------------------



 

substantially the same as those of this Section, to (A) any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights and obligations under this Agreement or (B) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to any Loan Party and its
obligations, this Agreement or payments hereunder and (vii) with the consent of
the Borrower or to the extent such Information (1) becomes publicly available
other than as a result of a breach of this Section or (2) becomes available to
the Lender or any of its Affiliates on a nonconfidential basis from a source
other than the Borrower.  For purposes of this Section, “Information” means all
information received from any Loan Party or any Subsidiary relating to any Loan
Party or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Lender on a nonconfidential basis
prior to disclosure by any Loan Party or any Subsidiary.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

10.08                Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, the Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by the
Lender to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to the
Lender.  The Lender agrees to notify the Borrower promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

10.09                Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Lender shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Borrower.  In
determining whether the interest contracted for, charged, or received by the
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.10                Counterparts; Integration; Effectiveness.

 

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the Lender,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Lender and when the Lender shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto.  Delivery of an executed counterpart of a signature page of this
Agreement or any other Loan

 

63

--------------------------------------------------------------------------------



 

Document, or any certificate delivered thereunder, by fax transmission or e-mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement.  Without limiting the foregoing, to the
extent a manually executed counterpart is not specifically required to be
delivered under the terms of any Loan Document, upon the request of any party,
such fax transmission or e-mail transmission shall be promptly followed by such
manually executed counterpart.

 

10.11                Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of any Credit Extension, and shall continue in full force until the
Facility Termination Date.

 

10.12                Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.13                Replacement of Lender.

 

If the Borrower is entitled to replace the Lender pursuant to the provisions of
Section 3.06 or if any other circumstance exists hereunder that gives the
Borrower the right to replace the Lender as a party hereto, then the Borrower
may, at their sole expense and effort, upon notice to such Lender, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to a Person that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

 

(a)                                 the Borrower shall have paid to the Lender
the assignment fee (if any) specified in Section 10.06(b);

 

(b)                                such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and L/C Credit
Extensions, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(c)                                 in the case of any such assignment resulting
from a claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(d)                                such assignment does not conflict with
applicable Laws; and

 

64

--------------------------------------------------------------------------------



 

The Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14                Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF ILLINOIS.

 

(b)                                SUBMISSION TO JURISDICTION.  THE BORROWER AND
EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE LENDER OR ANY RELATED PARTY IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF ILLINOIS SITTING IN COOK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF ILLINOIS, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS  AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

(c)                                 WAIVER OF VENUE.  THE BORROWER AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

65

--------------------------------------------------------------------------------



 

(d)                                SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15                Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

10.16                Subordination.

 

Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Guaranteed Parties or resulting from such Subordinating Loan Party’s performance
under this Guaranty, to the indefeasible payment in full in cash of all
Obligations.  If the Guaranteed Parties so request, any such obligation or
indebtedness of any such other Loan Party to the Subordinating Loan Party shall
be enforced and performance received by the Subordinating Loan Party as trustee
for the Guaranteed Parties and the proceeds thereof shall be paid over to the
Guaranteed Parties on account of the Obligations, but without reducing or
affecting in any manner the liability of the Subordinating Loan Party under this
Agreement.  Without limitation of the foregoing, so long as no Default has
occurred and is continuing, the Loan Parties may make and receive payments with
respect to Intercompany Debt; provided, that in the event that any Loan Party
receives any payment of any Intercompany Debt at a time when such  payment is
prohibited by this Section, such payment shall be held by such Loan Party, in
trust for the benefit of, and shall be paid forthwith over and delivered, upon
written request, to the Lender.

 

10.17                No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that: 
(a) (i) the services regarding this Agreement provided by the Lender and any
Affiliate thereof are arm’s-length commercial transactions between the Borrower,
each other Loan Party and their respective Affiliates, on the one hand, and the
Lender and its Affiliates, on the other hand, (ii) each of the Borrower and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) the Borrower and
each other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b) (i) the Lender and its Affiliates each is and has been
acting solely as a principal and, except

 

66

--------------------------------------------------------------------------------



 

as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary, for Borrower, any
other Loan Party or any of their respective Affiliates, or any other Person and
(ii) neither the Lender nor any of its Affiliates has any obligation to the
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (c) the Lender
and its Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and neither the Lender nor any of its Affiliates
has any obligation to disclose any of such interests to the Borrower, any other
Loan Party or any of their respective Affiliates.  To the fullest extent
permitted by law, each of the Borrower and each other Loan Party hereby waives
and releases any claims that it may have against the Lender or any of its
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transactions contemplated hereby.

 

10.18                Electronic Execution of Assignments and Certain Other
Documents.

 

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in any Loan Document (including waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Lender, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

10.19                USA PATRIOT Act Notice.

 

The Lender hereby notifies the Borrower and the other Loan Parties that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
the Lender to identify each Loan Party in accordance with the Act.  The Borrower
and the Loan Parties agree to, promptly following a request by the Lender,
provide all such other documentation and information that the Lender requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

 

10.20                Effect of Restatement.

 

This Agreement amends, restates and replaces in its entirety the Existing Credit
Agreement.  All rights, benefits, indebtedness, interest, liabilities and
obligations of the parties to the Existing Credit Agreement are hereby amended,
restated, replaced and superseded in their entirety according to the terms and
provisions set forth herein; provided that all indemnification obligations of
the Borrower pursuant to the Existing Credit Agreement shall survive the
amendment and restatement of the Existing Credit Agreement pursuant to this
Agreement.

 

10.20                Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.

 

Solely to the extent the Lender is an EEA Financial Institution and
notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of the Lender arising under any Loan
Document,

 

67

--------------------------------------------------------------------------------



 

to the extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender or L/C Issuer that is an EEA
Financial Institution; and

 

(b)                                the effects of any Bail-In Action on any such
liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

68

--------------------------------------------------------------------------------